

Solar Draft 3/14/19
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of March
15, 2019 (the “Effective Date”) among Solar Capital Ltd., a Maryland corporation
with an office located at 500 Park Avenue, 3rd Floor, New York, NY 10022
(“Solar”), as collateral agent (in such capacity, together with its successors
and assigns in such capacity, “Collateral Agent”), and the lenders listed on
Schedule 1.1 hereof or otherwise a party hereto from time to time including
Solar in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”), Apollo Endosurgery, Inc., a Delaware corporation (“Parent”), Apollo
Endosurgery US, Inc., a Delaware corporation (“Apollo Endo”), Apollo Endosurgery
International LLC, a Delaware limited liability company (“Apollo
International”), Lpath Therapeutics Inc., a Delaware corporation (“Lpath”;
together with Parent, Apollo Endo, Apollo International and Lpath, individually
and collectively, jointly and severally, “Borrower”), and each Guarantor
signatory hereto and otherwise party hereto from time to time, provides the
terms on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders. The parties agree as follows:
1.DEFINITIONS AND OTHER TERMS
1.1 Terms. Capitalized terms used herein shall have the meanings set forth in
Section 1.3 to the extent defined therein. All other capitalized terms used but
not defined herein shall have the meaning given to such terms in the Code. Any
accounting term used but not defined herein shall be construed in accordance
with GAAP and all calculations shall be made in accordance with GAAP. The term
“financial statements” shall include the accompanying notes and schedules.
Notwithstanding anything to the contrary contained herein, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof. For all purposes of this Agreement, if
GAAP requires any Person subsequent to the Effective Date to cause operating
leases to be treated as capitalized leases or otherwise to be reflected on such
Person’s balance sheet, then such change shall not be given effect hereunder,
and those types of leases which were treated as operating leases as of the
Effective Date shall continue to be treated as operating leases that would not
otherwise be required to be reflected on such Person’s balance sheet.
1.2 Section References. Any section, subsection, schedule or exhibit references
are to this Agreement unless otherwise specified.
1.3 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.
1.4 Definitions. The following terms are defined in the Sections or subsections
referenced opposite such terms:
1

--------------------------------------------------------------------------------



“Allocable Amount”
Section 13.7(b)
“Agreement”
Preamble
“Approved Lender”
Section 12.1
“Apollo Endo”
Preamble
“Apollo International”
Preamble
“Borrower”
Preamble
“Claims”
Section 12.2
“Collateral Agent”
Preamble
“Collateral Agent Report”
Exhibit B, Section 5
“Communications”
Section 10
“Default Rate”
Section 2.3(b)
“Effective Date”
Preamble
“Event of Default”
Section 8
“Guarantor” and “Guarantors”
Preamble
“Guarantor Payment”
Section 13.7
“Indemnified Person”
Section 12.2
“Lender” and “Lenders”
Preamble
“Lender Transfer”
Section 12.1
“Lpath”
Preamble
“New Subsidiary”
Section 6.10
“Open Source Licenses”
Section 5.2(f)
“Parent”
Preamble
“Perfection Certificate” and “Perfection Certificates”
Section 5.1
“Process Letter”
Section 12.16
“Solar”
Preamble
“Term A Loan”
Section 2.2(a)(i)
“Term B Loan”
Section 2.2(a)(ii)
“Term Loan”
Section 2.2(a)(ii)
“Termination Date”
Exhibit B, Section 8
“Transfer”
Section 7.1



In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to any Loan Party.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“ACH Letter” is ACH debit authorization in the form of Exhibit F hereto.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
2

--------------------------------------------------------------------------------



officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Amortization Date” is, March 1, 2021; provided that if the Interest Only
Extension Conditions are satisfied on or before December 31, 2020, then
September 1, 2021.
“Anti‑Terrorism Laws” are any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.
“Apollo CR” is Apollo Endosurgery Costa Rica S.R.L., an organization formed
under the laws of Costa Rica.
“Apollo UK” is Apollo Endosurgery UK Ltd, a company incorporated under the laws
of England and Wales with registered number 09000573.
“Applicable Rate” means (a) 7.50% plus (b) the London Interbank Offered Rate per
annum published by the Intercontinental Exchange Benchmark Administration Ltd.
(the “Service”) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, as determined by Collateral Agent)
for a term of one month, which determination by Collateral Agent shall be
conclusive in the absence of manifest error; provided that if, at any time,
Lenders notify Collateral Agent that Lenders have determined that (x) Lenders
are unable to determine or ascertain such rate, (y) the applicable regulator has
made public statements to the effect that the rate published by the Service is
no longer used for determining interest rates for loans or (z) by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars in the applicable amounts or for the relative maturities
are not being offered for such period, then the Applicable Rate shall be equal
to an alternate benchmark rate and spread agreed between Collateral Agent and
Borrower (which may include SOFR, to the extent publicly available quotes of
SOFR exist at the relevant time), giving due consideration to (i) market
convention or (ii) selection, endorsement or recommendation by a Relevant
Governmental Body. Such alternative benchmark rate and spread shall be binding
unless the Required Lenders object within five (5) days following notification
of such amendment.
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

3

--------------------------------------------------------------------------------



“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (b) commercial paper maturing no more
than one (1) year after its creation and having the highest rating from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc., (c)
certificates of deposit maturing no more than one (1) year after issue provided
that the account in which any such certificate of deposit is maintained is
subject to a Control Agreement in favor of Collateral Agent, (d) any money
market or similar funds that exclusively hold any of the foregoing and (e)
investments permitted by the Borrower’s investment policy as approved by the
Borrower’s board of directors and agreed to in writing by Collateral Agent in
its sole discretion.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of each Loan Party
described on Exhibit A.
“Collateral Account” is, except for Excluded Accounts, any Deposit Account,
Securities Account, or Commodity Account, or any other bank account maintained
by any Loan Party or any Subsidiary at any time.
“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit D.
“Consolidated Total Assets” means the total assets of Parent and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith in accordance with GAAP; but the amount may not exceed the maximum of
the obligations under any guarantee or other support arrangement.
“Contribution Notice” means a contribution notice issued by the UK Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

4

--------------------------------------------------------------------------------



“Control Agreement” is any control agreement entered into among the depository
institution at which any Loan Party or any of its Subsidiaries maintains a
Deposit Account or the securities intermediary or commodity intermediary at
which any Loan Party or any of its Subsidiaries maintains a Securities Account
or a Commodity Account, such Loan Party or such Subsidiary, as applicable, and
Collateral Agent pursuant to which Collateral Agent, for the ratable benefit of
the Secured Parties, obtains “control” (within the meaning of the Code) over
such Deposit Account, Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Costa Rican Security Documents” means a first degree pledge or movable
guarantee (“Garantía Mobiliaria”) issued in accordance with Law 9246 of Costa
Rica (i) over the quota certificates that represent one hundred percent (100%)
of the stock capital of Apollo CR and (ii) over the machinery, equipment,
inventory, accounts receivable and assets to be listed in an exhibit to such
Garantia Mobiliaria.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“EBITDA” means, with respect to Borrower and its Subsidiaries, net income plus
(i) interest expense, plus (ii) tax expense, plus (iii) depreciation expense,
plus (iv) amortization expense, plus (v) any extraordinary non-cash charges for
any applicable period, plus (vi) expenses and fees directly incurred for such
period in connection with the Loan Documents and acquisitions, plus (vii)
transition costs related to acquisitions, including without limitation, any
transition services agreement related to such acquisitions, in each case to the
extent deducted in the calculation of net income.
“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a then-current direct
competitor of Borrower, as determined by Collateral Agent. Notwithstanding the
foregoing, (x) in connection with any assignment by a Lender as a result of a
forced divestiture at the request of any regulatory agency, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party and (y) in connection with a Lender’s own financing or securitization
transactions, the restrictions set forth herein shall not apply and Eligible
Assignee shall mean any Person or party providing such financing or formed to
undertake such securitization transaction and any transferee of such Person or
party upon the occurrence of a default, event of default or similar occurrence
with respect to such financing or securitization transaction; provided that no
such sale, transfer, pledge or assignment under this clause (y) shall release
such Lender from any of its obligations hereunder or substitute any such Person
or party for such Lender as a party hereto until Collateral Agent shall have
received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Collateral Agent reasonably
shall require.

5

--------------------------------------------------------------------------------



“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made under the Code, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.5, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.5(f) and (d)
any withholding Taxes imposed under FATCA.
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of any Loan Party after reasonable demand
to maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.
“Exit Fee Agreement” means that certain Exit Fee Agreement dated as of the
Effective Date, between Borrower and Solar, as amended and restated,
supplemented or otherwise modified from time to time.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, any intergovernmental agreement, treaty or convention
entered into among Governmental Authorities in connection with such Sections of
the Internal Revenue Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement, treaty or
convention.
“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.
“Fee Letter” means that certain Fee Letter dated the Effective Date, between
Borrower and Solar, as amended, amended and restated, supplemented or otherwise
modified from time to time.
“Financial Support Direction” means a financial support direction issued by the
UK Pensions Regulator under section 43 of the Pensions Act 2004.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state or territory thereof.

6

--------------------------------------------------------------------------------



“Funding Date” is any date on which a Term Loan is made to or on account of
Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self‑regulatory organization.
“Guarantor” is, individual and collectively, Apollo CR, Apollo UK and any Person
providing a Guaranty in favor of Collateral Agent for the benefit of the Secured
Parties (including without limitation pursuant to Section 6.10 or Section 13) on
or after the Effective Date.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations,
(d) non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (e) equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person, (f)
obligations secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (g) “earnouts”, purchase
price adjustments, profit sharing arrangements, deferred purchase money amounts
and similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (h) all Indebtedness of
others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the ordinary course of business and
(k) Contingent Obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

7

--------------------------------------------------------------------------------



“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means each Loan Party’s or any of its Subsidiaries’
right, title and interest in and to the following:
(a) its Copyrights, Trademarks and Patents;
(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c) any and all source code;
(d) any and all design rights which may be available to such Loan Party;
(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement dated as of the Effective Date between the Loan
Parties and Collateral Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.
“Intercompany Subordination Agreement” means that certain Omnibus Intercompany
Subordination Agreement, dated as of the date hereof, by and among Collateral
Agent, the Loan Parties, and each of the Loan Parties’ Subsidiaries, as amended,
amended and restated, supplemented or otherwise modified from time to time.
“Interest Only Extension Conditions” are satisfaction of each of the following:
(a) no default or Event of Default shall have occurred and is continuing and (b)
on or before December 31, 2020, Borrower shall have provided evidence to
Collateral Agent satisfactory to Collateral Agent in its reasonable discretion
that Borrower has achieved product revenues (as determined under GAAP) of
greater than or equal to Sixty-Three Million Dollars $63,000,000 on a trailing
twelve-month basis.
“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as
amended.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is each of Borrower’s (i)  Chief Executive Officer, who is Todd
Newton as of the Effective Date, and (ii) Chief Financial Officer, who is
Stefanie Cavanaugh as of the Effective Date.
“Knowledge” means to the “best of” the applicable Loan Party’s knowledge, or
with a similar qualification, knowledge or awareness means the actual knowledge,
after reasonable investigation, of the Responsible Officers.

8

--------------------------------------------------------------------------------



“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses (whether generated
in house or by outside counsel), as well as appraisal fees, fees incurred on
account of lien searches, inspection fees, and filing fees) for preparing,
amending, negotiating and administering the Loan Documents, and (b) all fees and
expenses (including attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
defending and enforcing the Loan Documents (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred by Collateral Agent and/or the Lenders in connection with the Loan
Documents.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Exit Fee Agreement, the
Fee Letter, each Control Agreement, the Pledge Agreement, the Intellectual
Property Security Agreement, the UK Security Documents, the Costa Rican Security
Documents, the Intercompany Subordination Agreement, the Perfection
Certificates, each Compliance Certificate, the ACH Letter, each Loan Payment
Request Form, any Guarantees, each Process Letter, any subordination agreements,
any note, or notes or guaranties executed by the Loan Parties or any other
Person, any agreements creating or perfecting rights in the Collateral
(including all insurance certificates and endorsements, landlord consents and
bailee consents) and any other present or future agreement entered into by any
Loan Party or any other Person for the benefit of the Lenders and Collateral
Agent, as applicable, in connection with this Agreement; all as amended,
restated, or otherwise modified.
“Loan Party” means each Borrower and each Guarantor.
“Loan Payment Request Form” is that certain form attached hereto as Exhibit C.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Change” is (a) a material adverse change in the business,
operations or financial condition of each Loan Party and its Subsidiaries, when
taken as a whole; or (b) a material impairment of (i) the prospect of repayment
of any portion of the Obligations, (ii) the legality, validity or enforceability
of any Loan Document, (iii) the rights and remedies of Collateral Agent or
Lenders under any Loan Document except as the result of the action or inaction
of the Collateral Agent or Lenders or (iv) the validity, perfection or priority
of any Lien in favor of Collateral Agent for the benefit of the Secured Parties
on any of the Collateral except as the result of the action or inaction of the
Collateral Agent or Lenders.
“Material Agreement” is (a) any contractual arrangement required to be disclosed
(including amendments thereto) under regulations promulgated under the
Securities Act of 1933, as amended or the Securities Exchange Act of 1934, as
amended and (b) any license, agreement or document of any Loan Party or any of
their Subsidiaries the loss or termination (other than in accordance with the
terms of such license or agreement) of which would reasonably be expected to
have a Material Adverse Change, and (c) any license, agreement or document of
any Loan Party or any of their Subsidiaries whereby any such party is reasonably
likely to have to transfer, either in kind or in cash, assets or property valued
(book or market) at more than One Million Dollars ($1,000,000.00) in the
aggregate.
“Maturity Date” is, for each Term Loan, September 1, 2023.
“Obligations” are each Loan Party’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Premium, all fees under
the Fee Letter, and any other amounts such Loan Party owes the
9

--------------------------------------------------------------------------------



Collateral Agent or the Lenders now or later, in connection with, related to,
following, or arising from, out of or under, this Agreement or, the other Loan
Documents, and including interest accruing after Insolvency Proceedings begin
(whether or not allowed) and debts, liabilities, or obligations of any Loan
Party assigned to the Lenders and/or Collateral Agent in connection with this
Agreement and the other Loan Documents, and the performance of such Loan Party’s
duties under the Loan Documents.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on April 1, 2019.
“Permitted Indebtedness” is:
(a) Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
(b) Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate;
(c) Subordinated Debt;
(d) unsecured Indebtedness to trade creditors;
(e) Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed One Million Five Hundred
Thousand Dollars ($1,500,000.00) at any time and (ii) the principal amount of
such Indebtedness does not exceed the lower of the cost or fair market value of
the property so
10

--------------------------------------------------------------------------------



acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);
(f) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, in an aggregate amount not to exceed One Million
Dollars ($1,000,000.00) at any one time outstanding;
(g) Indebtedness in respect of any agreement providing for treasury, depositary,
purchasing card or cash management services, bank card products or services
provided in connection therewith, including in connection with any automated
clearing house transfers of funds or any similar transactions, netting services,
overdraft protections and other like services, in each case incurred in the
ordinary course of business, in an aggregate amount outstanding not to exceed
Five Hundred Thousand Dollars ($500,000.00) at any time;
(h) Indebtedness constituting reimbursement obligations in respect of letters of
credit, bank guarantees and similar instruments issued for the account of the
Borrower or any Subsidiary, in an aggregate amount for all such Indebtedness not
to exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) at any one
time outstanding;
(i) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;
(j) intercompany Indebtedness subject to the Intercompany Subordination
Agreement;
(k) other unsecured Indebtedness at any time not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate;
(l) guaranties of items of Permitted Indebtedness (a) through (i) above incurred
in the ordinary course of business; and
(m) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.
“Permitted Investments” are:
(a) Investments disclosed on the Perfection Certificate and existing on the
Effective Date;
(b) (i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d) Investments consisting of Collateral Accounts in which Collateral Agent has
a perfected Lien (subject to the terms of this Agreement) for the ratable
benefit of the Secured Parties;
(e) Investments in connection with Transfers permitted by Section 7.1;
(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors; not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate for (i)
and (ii) in any fiscal year;

11

--------------------------------------------------------------------------------



(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;
(i) Investments (i) by any Loan Party in another Loan Party and (ii) by
Subsidiaries in a Loan Party;
(j) so long as no Default or Event of Default has occurred and is continuing,
Investments by Borrowers and Subsidiaries in Subsidiaries that are not Borrowers
(it being understood that an equity contribution made by a Person in a
Subsidiary that is concurrently made by such Subsidiary to its Subsidiary shall
be deemed a single Investment in the applicable amount for purposes of this
clause) in an aggregate amount not to exceed $5,000,000 during the term of this
Agreement;
(k) non-cash Investments in joint ventures, corporate collaborations or
strategic alliances in the ordinary course of Borrower’s business consisting of
the non-exclusive licensing of technology, the development of technology or the
providing of technical support; and
(l) other Investments not exceeding Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate outstanding at any time.
“Permitted IP Assets” are that certain Intellectual Property described to
Collateral Agent or its counsel by Borrower or its counsel on or about February
25, 2019 for purposes of potential future sale or abandonment by Borrower.
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive licenses for the use
of the Intellectual Property of Borrower or any of its Subsidiaries entered into
in the ordinary course of business, provided, that, with respect to each such
license described in clause (B), the license constitutes an arms-length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property, and (C) exclusive licenses for the use of the Intellectual Property of
Borrower or any of its Subsidiaries entered into in the ordinary course of
business, provided, that, with respect to each such license described in this
clause (C), the license (i) constitutes an arms-length transaction, the terms of
which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property, (ii) is limited in
territory with respect to a specific geographic country or region (i.e. Japan,
Germany, northern China) outside of the United States, and (iii) Borrower has
obtained the consent and acknowledgement of the counterparty to such license for
the collateral assignment of such license to the Collateral Agent for the
benefit of the Lenders.
“Permitted Liens” are:
(a) Liens existing on the Effective Date and disclosed on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code and the Treasury Regulations adopted thereunder;

12

--------------------------------------------------------------------------------



(c) Liens securing Indebtedness permitted under clauses (e), (f), (g) and (h) of
the definition of “Permitted Indebtedness,” provided that, in the case of such
clause (e) (i) such liens exist prior to the acquisition of, or attach
substantially simultaneous with, or within twenty (20) days after the,
acquisition, lease, repair, improvement or construction of, such property
financed or leased by such Indebtedness and (ii) such liens do not extend to any
property of Borrower other than the property (and proceeds thereof) acquired,
leased or built, or the improvements or repairs, financed by such Indebtedness;
(d) Liens of carriers, landlords, warehousemen, suppliers, mechanics or other
Persons that are possessory in nature arising in the ordinary course of business
so long as such Liens attach only to Inventory, securing liabilities in the
aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000.00), and
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;
(e) (i) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA) and (ii)
deposits in respect of letters of credit, bank guarantees or similar instruments
issued for the account of Borrower or any Subsidiary in the ordinary course of
business supporting obligations of the type set forth in clause (i) above in an
amount not to exceed Five Hundred Thousand Dollars ($500,000.00);
(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;
(h) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(a) hereof;
(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;
(j) Permitted Licenses
(k) security deposits under real property leases that are made in the ordinary
course of business not to exceed Five Hundred Thousand Dollars ($500,000) at any
time;
(l) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business, and
other minor title imperfections with respect to real property that do not secure
any monetary obligations and do not materially impair the value of the affected
property or interfere with the ordinary conduct of business of Borrower or any
Subsidiary; and
(m) other Liens not exceeding Twenty-Five Thousand Dollars ($25,000) in the
aggregate outstanding at any time; provided that such liens be limited to
specific assets and not all assets or substantially all assets of any Loan
Party.

13

--------------------------------------------------------------------------------



“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date, between the Loan Parties and Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Prepayment Premium” is, with respect to any Term Loan subject to prepayment,
refinancing, substitution or replacement prior to the Maturity Date, whether by
mandatory or voluntary prepayment, acceleration or otherwise (including, but not
limited to, upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), an additional fee payable to
the Lenders in amount equal to:
(i) for a prepayment, refinancing, substitution or replacement made on or after
the Effective Date through and including the first anniversary of the Effective
Date, three percent (3.00%) of the principal amount of such Term Loan prepaid;
(ii) for a prepayment, refinancing, substitution or replacement made after the
date which is after the first anniversary of the Effective Date through and
including the second anniversary of the Effective Date, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and
(iii) for a prepayment, refinancing, substitution or replacement made after the
date which is after the second anniversary of the Effective Date and prior to
the Maturity Date, one percent (1.00%) of the principal amount of the Term Loans
prepaid.
Notwithstanding the foregoing, Lenders agree to waive the Prepayment Premium
with respect to a prepayment in conjunction with a refinancing of the Term Loans
with Solar or Solar’s Affiliates.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Qualified Cash” means the amount of Borrower’s cash and Cash Equivalents held
in accounts subject to a Control Agreement in favor of Collateral Agent.
“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable that
have not been paid within one hundred twenty days (120) days from the invoice
date of the relevant account payable (other than accounts that are subject to
good faith disputes as permitted herein and for which Borrower maintains
adequate reserves in accordance with GAAP).
“Recipient” means (a) the Collateral Agent or (b) any Lender.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code,
and with respect to Apollo CR and Apollo UK, a duly organized legally existing
entity under the laws of Costa Rica and England and Wales, respectively.
“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA or state
pharmacy licensing authorities (including, without limitation, new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and
14

--------------------------------------------------------------------------------



authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, controlled substance registrations, and
wholesale distributor permits).
“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board, the Federal
Reserve Bank of New York, and/or a committee officially endorsed or convened by
the Federal Reserve Board and/or the Federal Reserve Bank of New York, or any
successor thereto.
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this clause
(ii), (A) each Original Lender that has not assigned or transferred any portion
of its Term Loan, (B) each assignee or transferee of an Original Lender’s
interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common (including
equitable)), treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of any Loan Party acting alone.
“Second Draw Period” is the period commencing on approval by each Lender’s
credit committee in its sole discretion and ending on the earlier of Maturity
Date and the occurrence of an Event of Default that continues.
“Secured Parties” means the Collateral Agent and the Lenders.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.
“SOFR” means the daily Secured Overnight Financing Rate provided by the Federal
Reserve Bank of New York as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, and (c) such Person is able to
pay its debts (including trade debts) as they mature in the ordinary course
(without taking into account any forbearance and extensions related thereto).

15

--------------------------------------------------------------------------------



“Specified Product Revenues” means Borrower’s product revenues (as determined
under GAAP) solely with respect to Borrower’s Orbera and Overstitch products.
“Subordinated Debt” is indebtedness incurred by any Loan Party or any of its
Subsidiaries subordinated to all Indebtedness of such Loan Party and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Required Lenders entered into between Collateral Agent, any Loan Party,
and/or any of its Subsidiaries, and the other creditor), on terms acceptable to
Collateral Agent and the Required Lenders in their sole discretion.
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of each Loan Party and each
of its Subsidiaries connected with and symbolized by such trademarks.
“UK Pensions Regulator” means the body corporate known as the Pensions Regulator
and established by Part 1 of the U.K. Pensions Act 2004.
“UK Security Documents” means the following documents, each in form and
substance reasonably satisfactory to the Collateral Agent: (a) that certain
English-law Debenture, dated as of the date of delivery in accordance with
Section 6.12(b), between Apollo UK and the Collateral Agent, (b) that certain
English-law Share Charge, dated as of the date of delivery in accordance with
Section 6.12(b), between Apollo Endo and the Collateral Agent, and (c) such
other documents incidental to the foregoing documents as the Collateral Agent
may reasonably determine necessary.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Withholding Agent” means Borrower and the Collateral Agent.
2. LOANS AND TERMS OF PAYMENT
2.1 Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
2.2 Term Loans.
(a) Availability. (1) Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate principal amount of Thirty Five Million Dollars
($35,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”). After repayment, no Term
Loan may be re-borrowed.

16

--------------------------------------------------------------------------------



(ii) Subject to the terms and conditions of this Agreement and conditioned on
approval by each Lender’s credit committee in its sole discretion, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate principal amount of up to Fifteen Million
Dollars ($15,000,000) (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or
Term B Loan is hereinafter referred to singly as a “Term Loan” and the Term A
Loans and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”). After repayment, no Term B Loan may be re‑borrowed.
(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date after such Funding
Date. Commencing on the Amortization Date, and continuing on the Payment Date of
each month thereafter, Borrower shall (i) make monthly payments of interest, to
each Lender in accordance with its Pro Rata Share, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon the effective rate of interest applicable to the Term Loan, as determined
in Section 2.3(a) plus (ii) make consecutive equal monthly payments of principal
to each Lender in accordance with its Pro Rata Share, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (A) the respective principal amounts of such Lender’s Term
Loans outstanding, and (B) a repayment schedule equal to the months remaining
from the Amortization Date through the Maturity Date. All unpaid principal and
accrued and unpaid interest with respect to each such Term Loan is due and
payable in full on the Maturity Date. The Term Loans may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).
(c) Mandatory Prepayments. If the Term Loans are accelerated (including, but not
limited to, upon the occurrence of a bankruptcy or insolvency event (including
the acceleration of claims by operation of law)), Borrower shall immediately pay
to Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) any fees payable under the Fee Letter by reason of such prepayment,
(iii) the Prepayment Premium, plus (iv) all other Obligations that are due and
payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if any fees payable under the Fee Letter by
reason of such prepayments had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to each Lender
in accordance with the terms of the Fee Letter. The Prepayment Premium shall
also be payable in the event the Obligations (and/or this Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. EACH LOAN PARTY EXPRESSLY
WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION
OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.
(d) Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all of the outstanding principal balance of the Term
Loans advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Collateral Agent of its election to prepay the
Term Loans at least three (3) Business Days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of
(A) the outstanding principal of the Term Loans plus accrued and unpaid interest
thereon through the prepayment date, (B) any fees payable under the Fee Letter
by reason of such prepayment, (C) the Prepayment Premium, plus (D) all other
Obligations that are due and payable on such prepayment date, including any
Lenders’ Expenses and interest at the Default Rate (if any) with respect to any
past due amounts.
2.3 Payment of Interest on the Term Loans.

17

--------------------------------------------------------------------------------



(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the Applicable Rate in effect from time to time, which aggregate interest rate
shall be determined by Collateral Agent on the third Business Day prior to the
Funding Date of the applicable Term Loan and on the date occurring on the first
Business Day of the month prior to each Payment Date occurring thereafter, which
interest shall be payable monthly in arrears in accordance with Sections
2.2(b) and 2.3(e). Except as set forth in Section 2.2(b), such interest shall
accrue on each Term Loan commencing on, and including, the Funding Date of such
Term Loan, and shall accrue on the principal amount outstanding under such Term
Loan through and including the day on which such Term Loan is paid in full (or
any payment is made hereunder).
(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, all Obligations shall accrue interest at a fixed per annum
rate equal to the rate that is otherwise applicable thereto plus five percentage
points (5.00%) (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Collateral Agent.
(c) 360‑Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year for the actual number of days elapsed.
(d) Debit of Accounts. Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower or any of its Subsidiaries, including
the Designated Deposit Account, for principal and interest payments or any other
amounts Borrower owes the Lenders under the Loan Documents when due. Any such
debits (or ACH activity) shall not constitute a set‑off. 
(e) Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Person’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 12:00 noon Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set‑off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds. Collateral Agent may at its discretion and with prior notice of at least
one (1) Business Day after the occurrence and during the continuance of an Event
of Default, initiate debit entries to the Borrower’s account as authorized on
the ACH Letter (i) on each payment date of all Obligations then due and owing,
(ii) at any time any payment due and owing with respect to Lender Expenses, and
(iii) upon an Event of Default, any other Obligations outstanding.
2.4 Fees. Borrower shall pay to Collateral Agent and/or Lenders (as applicable)
the following fees, which shall be deemed fully earned and non-refundable upon
payment:
(a) Fee Letter. When due and payable under the terms of the Fee Letter, to
Collateral Agent and each Lender, as applicable, the fees set forth in the Fee
Letter.
(b) Prepayment Premium. The Prepayment Premium, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares.
Borrower expressly agrees (to the fullest extent that each may lawfully do so)
that: (i) the Prepayment Premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (ii) the Prepayment Premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (iii) there has been a
course of conduct between Collateral Agent, Lenders and the Borrower giving
specific consideration in this transaction for such agreement to pay the
Prepayment Premium and (iv) Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. Borrower expressly acknowledges
that its agreement to pay
18

--------------------------------------------------------------------------------



the Prepayment Premium to Lenders as herein described is a material inducement
to Lenders to provide the Term Loan Commitments and make the Term Loans.
(c) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.
2.5 Taxes. 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Requirement of Law. If any applicable Requirement of Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Requirement of Law
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirement of Law, or at the option of the Collateral Agent timely reimburse it
for the payment of, any Other Taxes.
(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
the Collateral Agent), or by the Collateral Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Collateral Agent, within 10 days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Collateral Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Collateral Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Collateral Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Collateral Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Collateral Agent to the Lender from
any other source against any amount due to the Collateral Agent under this
paragraph (d).
(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Collateral Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Collateral Agent.
(f) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and the Collateral Agent, at the time or
19

--------------------------------------------------------------------------------



times reasonably requested by Borrower or the Collateral Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Collateral Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Collateral Agent, shall deliver such other
documentation prescribed by applicable Requirement of Law or reasonably
requested by Borrower or the Collateral Agent as will enable Borrower or the
Collateral Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (f)(ii)(1), (ii)(2) and (ii)(4) of this Section) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
 (1) any Lender that is a U.S. Person shall deliver to Borrower and the
Collateral Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or the Collateral Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
  (2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Collateral Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Collateral Agent), whichever of
the following is applicable:
i) in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;
ii) executed copies of IRS Form W-8ECI;
iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate reasonably acceptable to Borrower and the Collateral Agent to the
effect that such Foreign Lender is not a "bank" within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a "10 percent shareholder" of any
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, or a "controlled foreign corporation" related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code (a "U.S. Tax Compliance
Certificate") and (y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E;
or
iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W
8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Collateral Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Collateral Agent), executed
copies of any other form prescribed by applicable Requirement of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
20

--------------------------------------------------------------------------------



completed, together with such supplementary documentation as may be prescribed
by applicable Requirement of Law to permit Borrower or the Collateral Agent to
determine the withholding or deduction required to be made; and
(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and the Collateral Agent at
the time or times prescribed by applicable Requirement of Law and at such time
or times reasonably requested by Borrower or the Collateral Agent such
documentation prescribed by applicable Requirement of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or the Collateral
Agent as may be necessary for Borrower and the Collateral Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(4), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.
(5) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Collateral Agent in
writing of its legal inability to do so.
(g) Survival. Each party's obligations under this Section shall survive the
resignation or replacement of the Collateral Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
3. CONDITIONS OF LOANS
3.1 Conditions Precedent to Initial Term Loan. Each Lender’s obligation to make
a Term A Loan is subject to the condition precedent that Collateral Agent and
each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:
(a) Loan Documents, each duly executed by the Loan Parties and each Subsidiary,
as applicable;
(b) a completed Perfection Certificate for Borrower and each of its
Subsidiaries;
(c) duly executed Control Agreements with respect to any Collateral Accounts
maintained by Borrower or any of its Subsidiaries (other than Apollo UK);
(d) a duly executed Fee Letter;
(e) the Operating Documents and good standing certificates of each Borrower
certified by the Secretary of State (or equivalent agency) of such Borrower’s
jurisdiction of organization or formation, each as of a date no earlier than
thirty (30) days prior to the Effective Date;
(f) certificates of each Loan Party (other than Apollo UK) in substantially the
form of Exhibit E-1, E-2, E-3, E-4 and E-5 hereto executed by the manager or
secretary (as applicable) of such Loan Party with appropriate insertions and
attachments, including with respect to (i) the Operating Documents of such Loan
Party (which charter document of such Loan Party shall be certified by the
appropriate governmental authority) and (ii) the resolutions adopted by such
Loan Party’s manager or governing board (as applicable) for the purpose of
approving the transactions contemplated by the Loan Documents;
(g) certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any
21

--------------------------------------------------------------------------------



UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Term Loan, will be terminated or released;
(h) a duly executed legal opinion of Cooley LLP, counsel to the Loan Parties,
dated as of the Effective Date;
(i) evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Secured Parties;
(j) resolutions adopted by Apollo UK’s board of directors for the purpose of
approving the transaction contemplated by the Loan Documents;
(k) resolutions adopted by the sole shareholder of Apollo UK for the purpose of
approving the transactions contemplated by the Loan Documents;
(l) a payoff letter in form and substance satisfactory to Agent and the Lenders
evidencing the repayment in full and release of liens with respect to the Loan
Parties’ existing Indebtedness; and
(m) payment of the fees payable under the terms of the Fee Letter and Lenders’
Expenses then due as specified in Section 2.4 hereof.
3.2 Conditions Precedent to all Term Loans. The obligation of each Lender to
extend each Term Loan, including the initial Term Loan, is subject to the
following conditions precedent:
(a) receipt by Collateral Agent of an executed Loan Payment Request Form in the
form of Exhibit C attached hereto;
(b) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the Funding Date of each Term
Loan; provided, however, that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the
funding of such Term Loan;
(c) in such Lender’s reasonable discretion, there has not been any Material
Adverse Change;
(d) No Event of Default or an event that with the passage of time could result
in an Event of Default, shall exist; and
(e) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.
3.3 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and the
Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Term Loan. Borrower expressly agrees
that a Term Loan made prior to the receipt by Collateral Agent or any Lender of
any such item shall not constitute a waiver by Collateral Agent or any Lender of
Borrower’s obligation to deliver such item, and any such Term Loan in the
absence of a required item shall be made in each Lender’s sole discretion.
3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan (other than the Term Loan funded on the Effective Date),
Borrower shall notify the Lenders (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon New York City time three
(3) Business Days prior to the date the Term Loan is to be made. Together with
any such electronic, facsimile or telephonic notification, Borrower shall
deliver to
22

--------------------------------------------------------------------------------



Collateral Agent by electronic mail or facsimile a completed Loan Payment
Request Form executed by a Responsible Officer or his or her designee. The
Collateral Agent may rely on any telephone notice given by a person whom
Collateral Agent reasonably believes is a Responsible Officer or designee.
4. CREATION OF SECURITY INTEREST
4.1 Grant of Security Interest. Each Loan Party (other than Apollo UK) hereby
grants Collateral Agent, for the ratable benefit of the Secured Parties, to
secure the payment and performance in full of all of the Obligations, a
continuing first priority security interest in, and pledges to Collateral Agent,
for the ratable benefit of the Secured Parties, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products and supporting obligations (as defined in the Code) in respect
thereof. If any Loan Party shall acquire any commercial tort claim (as defined
in the Code), such Loan Party shall grant to Collateral Agent, for the ratable
benefit of the Secured Parties, a first priority security interest therein and
in the proceeds and products and supporting obligations (as defined in the Code)
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Collateral Agent.
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to extend Term Loans has terminated, Collateral Agent shall, at the sole cost
and expense of the Loan Parties, release its Liens in the Collateral and all
rights therein shall revert to the Loan Parties.
4.2 Authorization to File Financing Statements. Each Loan Party hereby
authorizes Collateral Agent to file financing statements or take any other
action required to perfect Collateral Agent’s security interests in the
Collateral (held for the ratable benefit of the Secured Parties), without notice
to such Loan Party, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents.
5. REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to Collateral Agent and the Lenders as
follows:
5.1 Due Organization, Authorization: Power and Authority. Each Loan Party and
each of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and such Loan
Party and each of its Subsidiaries is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its businesses
or its ownership of property requires that it be so qualified except where the
failure to do so could not reasonably be expected to have a Material Adverse
Change. In connection with this Agreement, Each Loan Party and each of its
Subsidiaries has delivered to Collateral Agent a completed perfection
certificate and any updates or supplements thereto on, before or after the
Effective Date (each a “Perfection Certificate” and collectively, the
“Perfection Certificates”). Each Loan Party represents and warrants that all the
information set forth on the Perfection Certificates pertaining to such Loan
Party and each of its Subsidiaries is accurate and complete.
The execution, delivery and performance by each Loan Party and each of its
Subsidiaries of the Loan Documents to which it is, or they are, a party have
been duly authorized, and do not (i) conflict with any of such Loan Party’s or
such Subsidiaries’ organizational documents, including its respective Operating
Documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law applicable thereto, (iii) contravene, conflict
or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which such Loan Party or
such Subsidiary, or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
are being obtained pursuant to Section 6.1(b), or (v) constitute an event of
default under any material agreement by which such Loan Party, any of its
Subsidiaries or any of their respective properties, is bound. No Loan Party nor
any of its Subsidiaries is in default under any agreement
23

--------------------------------------------------------------------------------



to which it is a party or by which it or any of its assets is bound in which
such default could reasonably be expected to have a Material Adverse Change.
5.2 Collateral.
(a) Each Loan Party and each its Subsidiaries have good title to, have rights
in, and the power to transfer each item of the Collateral upon which it purports
to grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and no Loan Party nor any of its Subsidiaries have any
Deposit Accounts, Securities Accounts, Commodity Accounts or other investment
accounts other than the Collateral Accounts or the other investment accounts, if
any, described in the Perfection Certificates delivered to Collateral Agent in
connection herewith in respect of which such Loan Party or such Subsidiary has
given Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein as required under this
Agreement. The Accounts are bona fide, existing obligations of the Account
Debtors.
(b) The security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral, subject only
to involuntary Permitted Liens that, under applicable law, have priority over
Collateral Agent’s Lien.
(c) On the Effective Date, and except as disclosed on the Perfection Certificate
(i) the Collateral is not in the possession of any third party bailee, and (ii) 
no such third party bailee possesses components of the Collateral in excess of
Five Hundred Thousand Dollars ($500,000.00).
(d) All Inventory and Equipment is in all material respects of good and
marketable quality, free from material defects.
(e) Each Loan Party and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. Except as noted on the Perfection Certificate
(which, upon the consummation of a transaction not prohibited by this Agreement,
may be updated to reflect such transaction), no Loan Party nor any of its
Subsidiaries is a party to, nor is bound by, any material license or other
Material Agreement.
(f) No Loan Party nor any of its Subsidiaries has used any software or other
materials that are subject to an open-source or similar license (including the
General Public License, Lesser General Public License, Mozilla Public License,
or Affero License) (collectively, “Open Source Licenses”) in a manner that would
cause any software or other materials owned by any Loan Party or used in any
Loan Party products to have to be (i) distributed to third parties at no charge
or a minimal charge, (ii) licensed to third parties for the purpose of creating
modifications or derivative works, or (iii) subject to the terms of such Open
Source License.
(g) The Permitted IP Assets are immaterial to the business and operations, in
each case, financial or otherwise, of any Loan Party and its Subsidiaries,
either taken as a whole or with respect to such entity, and the disposition of
such Permitted IP Assets will not have any negative affect on the business and
operations, in each case, financial or otherwise, of such entities.
5.3 Litigation. Except as disclosed on the Perfection Certificate or with
respect to which any Loan Party has provided notice as required hereunder, there
are no actions, suits, investigations, or proceedings pending or, to the
Knowledge of the Responsible Officers, threatened in writing by or against any
Loan Party or any of its Subsidiaries involving more than Five Hundred Thousand
Dollars ($500,000.00).
5.4 No Material Adverse Change; Financial Statements. All consolidated financial
statements for the Loan Parties and their consolidated Subsidiaries, delivered
to Collateral Agent fairly present, in conformity with GAAP, and in all material
respects the consolidated financial condition of the Loan Parties and their
consolidated Subsidiaries, and the consolidated results of operations of the
Loan Parties and their consolidated Subsidiaries. Since December 31, 2017, there
has not been a Material Adverse Change.

24

--------------------------------------------------------------------------------



5.5 Solvency. Each Loan Party is Solvent. Each Loan Party and each of its
Subsidiaries, when taken as a whole, is Solvent.
5.6 Regulatory Compliance. No Loan Party nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. No Loan Party nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Loan Party and each of its Subsidiaries has complied in all
material respects with the Federal Fair Labor Standards Act. No Loan Party nor
any of its Subsidiaries is a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005. No Loan
Party nor any of its Subsidiaries has violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a Material Adverse
Change. No Loan Party’s nor any of its Subsidiaries’ properties or assets has
been used by such Loan Party or such Subsidiary or, to any Loan Party’s
Knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than in material compliance with
applicable laws. Each Loan Party and each of its Subsidiaries has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.
No Loan Party, any of its Subsidiaries, or any Loan Party’s or its Subsidiaries’
Affiliates or any of their respective agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
(i) in violation of any Anti‑Terrorism Law, (ii) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding or attempts to violate, any of the prohibitions set forth in any
Anti‑Terrorism Law, or (iii) is a Blocked Person. No Loan Party, any of its
Subsidiaries, or to the Knowledge of any Loan Party and any of their Affiliates
or agents, acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (y) deals in, or otherwise engages
in any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13224, any similar executive order or other
Anti‑Terrorism Law.
5.7 Investments. No Loan Party nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.
5.8 Tax Returns and Payments; Pension Contributions. Each Loan Party and each of
its Subsidiaries has timely filed all required tax returns and reports, and each
Loan Party and each of its Subsidiaries, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by such
Loan Party and such Subsidiaries in an amount greater than Fifty Thousand
Dollars ($50,000.00), in all jurisdictions in which any such Loan Party or any
such Subsidiary is subject to taxes, including the United States, unless such
taxes are being contested in accordance with the next sentence. Each Loan Party
and each of its Subsidiaries, may defer payment of any contested taxes, provided
that such Loan Party or such Subsidiary, (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted; (b) notifies Collateral Agent of the commencement of,
and any material development in, the proceeding; and (c) adequate reserves or
other appropriate provisions are maintained on the books of such Loan Party or
Subsidiary, as applicable, in accordance with GAAP and which do not involve, in
the reasonable judgment of the Collateral Agent, any risk of the sale,
forfeiture or loss of any material portion of the Collateral. No Loan Party nor
any of its Subsidiaries is aware of any claims or adjustments proposed for any
of Loan Party’s or such Subsidiaries’, prior tax years which could result in
additional taxes becoming due and payable by any Loan Party or its Subsidiaries.
Each Loan Party and each of its Subsidiaries have paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and no Loan Party nor any of its Subsidiaries have,
withdrawn from participation in, and have not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
such Loan Party or its Subsidiaries, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

25

--------------------------------------------------------------------------------



5.9 Use of Proceeds. Borrower shall use the proceeds of the Term Loans to repay
Borrower’s existing Indebtedness, as working capital and to fund its general
business requirements, and not for personal, family, household or agricultural
purposes.
5.10 Full Disclosure. No written representation, warranty or other statement of
any Loan Party or any of its Subsidiaries in any certificate or written
statement, when taken as a whole, given to Collateral Agent or any Lender, as of
the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Collateral Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading (it being recognized that
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results). 
5.11 Centre of Main Interests and Establishments. For the purposes of Regulation
(EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) No. 1346/2000 on
Insolvency Proceedings (the “Regulation”), Apollo UK’s center of main interest
(as that term is used in Article 3(1) of the Regulation) is situated in England
and Wales and it has no “establishment” (as that term is used in Article 2(10)
of the Regulation) in any other jurisdiction.
5.12 Pensions. (a) Apollo UK is not, nor has it at any time been, an employer
(for the purposes of sections 38 to 51 of the UK Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the UK Pensions Schemes Act 1993); and (b) Apollo UK is not, nor has
it at any time been, “connected” with or an “associate” of (as those terms are
used in sections 38 and 43 of the UK Pensions Act 2004) such an employer.
6. AFFIRMATIVE COVENANTS
Each Loan Party shall, and shall cause each of its Subsidiaries to, do all of
the following:
6.1 Government Compliance.
(a) Other than specifically permitted hereunder, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of organization and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Change. Comply with all laws, ordinances and regulations to which such
Loan Party or any of its Subsidiaries is subject, the noncompliance with which
could reasonably be expected to have a Material Adverse Change.
(b) Obtain and keep in full force and effect, all of the material Governmental
Approvals necessary for the performance by such Loan Party and its Subsidiaries
of their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Secured Parties, in all of the Collateral.
6.2 Financial Statements, Reports, Certificates; Notices.
(a) Deliver to each Lender:
(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and, if prepared by Borrower or
if reasonably requested by the Lenders, consolidating balance sheet, income
statement and cash flow statement covering the consolidated operations of
Borrower and its consolidated Subsidiaries for such month certified by a
Responsible Officer and in a form reasonably acceptable to the Collateral Agent;
(ii) as soon as available, but no later than forty-five (45) days after the last
day of each of Borrower’s fiscal quarters, a company prepared consolidated and,
if prepared by Borrower or if reasonably requested by the Lenders, consolidating
balance sheet, income statement and cash flow statement covering the
26

--------------------------------------------------------------------------------



consolidated operations of Borrower and its consolidated Subsidiaries for such
fiscal quarter certified by a Responsible Officer and in a form reasonably
acceptable to the Collateral Agent;
(iii) as soon as available, but no later than ninety (90) days after the last
day of Borrower’s fiscal year or within five (5) days of filing of the same with
the SEC, audited consolidated financial statements covering the consolidated
operations of Parent and its consolidated Subsidiaries for such fiscal year,
prepared in accordance with GAAP, accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing that
such consolidated financial statements present fairly in all material respects
the financial condition, results of operations and cash flows of the Parent and
its Subsidiaries on a consolidated basis in accordance with GAAP, which report
and opinion shall be prepared in accordance with Public Company Accounting
Oversight Board standards and shall not be subject to (i) any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit (except for (a) any exception, qualification or explanatory
paragraph with respect to or resulting from an upcoming maturity date under this
Agreement occurring within one year from the time such opinion is delivered and
(b) qualifications solely relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by the Parent’s
independent certified public accountants) or (ii) from the fiscal year ending
December 31, 2019 until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full, any qualification identifying a
material weakness in internal controls over financial reporting;
(iv) as soon as available after approval thereof by Borrower’s board of
directors, but no later than the earlier of (x) ten (10) days’ after such
approval and (y) January 1 of such year, Borrower’s annual financial projections
for the entire current fiscal year as approved by Borrower’s board of directors;
provided that, any revisions to such projections approved by Borrower’s board of
directors shall be delivered to Collateral Agent and the Lenders no later than
ten (10) Business Days after such approval;
(v) within five (5) days of delivery, copies of all non-ministerial statements,
reports and notices made available to any Loan Party’s security holders or
holders of Subordinated Debt (other than materials provided to members of the
such Loan Party’s board of directors solely in their capacities as security
holder or holders of Subordinated Debt);
(vi) promptly upon receipt thereof, copies of any audit or other report
delivered to the board of directors of Parent (or the audit committee of such
board) by an independent certified public accounting firm in connection with
such firm’s audit of the consolidated financial statements or other engagement
regarding internal controls if such report identifies material weaknesses in
internal controls over financial reporting;
(vii) [reserved];
(viii) as soon as available, but no later than thirty (30) days after the last
day of each month, copies of the month‑end account statements for each
Collateral Account maintained by the Loan Parties or their Subsidiaries, which
statements may be provided to Collateral Agent and each Lender by such Loan
Party or directly from the applicable institution(s);
(ix) prompt delivery of (and in any event within five (5) days after the same
are sent or received) copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to any Loan Party’s business or that otherwise could reasonably be
expected to have a Material Adverse Change;
(x) prompt notice of any event that (A) could reasonably be expected to have a
material adverse effect on the value of the Intellectual Property or (B) could
reasonably be expected to result in a Material Adverse Change;
(xi) written notice delivered no later than (10) days after any Loan Party’s
creation of a New Subsidiary in accordance with the terms of Section 6.10;

27

--------------------------------------------------------------------------------



(xii) written notice delivered at least twenty (20) days’ prior to any Loan
Party’s (A) adding any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Five Hundred
Thousand Dollars ($500,000.00) in assets or property of such Loan Party or any
of its Subsidiaries), (B) changing its respective jurisdiction of organization,
(C) changing its organizational structure or type, (D) changing its respective
legal name, or (E) changing any organizational number(s) (if any) assigned by
its respective jurisdiction of organization;
(xiii) upon any Loan Party becoming aware of the existence and continuance of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default, prompt (and in any event
within five (5) Business Days) written notice of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, and such Loan Party’s proposal regarding how to
cure such Event of Default or event;
(xiv) immediate notice if any Loan Party or such Subsidiary has Knowledge that
any Loan Party, or any Subsidiary or Affiliate of such Loan Party, is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering;
(xv) notice of any commercial tort claim (as defined in the Code) or letter of
credit rights (as defined in the Code) held by any Loan Party, in each case in
an amount greater than One Hundred Thousand Dollars ($100,000.00) and of the
general details thereof;
(xvi) prompt notice of the execution of any Material Agreement or any material
amendment to, modification of, termination of or waiver under any Material
Agreement; and
(xvii) other information as reasonably requested by Collateral Agent or any
Lender.
Notwithstanding the foregoing, financial statements required to be delivered
pursuant to clauses (ii), (iii) and (v) above may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
any Loan Party posts such documents, or provides a link thereto, on such Loan
Party’s website on the internet at such Loan Party’s website address.
(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each fiscal month, deliver to each Lender:
(i) a duly completed Compliance Certificate signed by a Responsible Officer;
(ii) an updated Perfection Certificate to reflect any amendments, modifications
and updates, if any, to certain information in the Perfection Certificate after
the Effective Date to the extent such amendments, modifications and updates are
permitted by one or more specific provisions in this agreement;
(iii) copies of any material Governmental Approvals obtained by any Loan Party
or any of its Subsidiaries;
(iv) written notice of the commencement of, and any material development in, the
proceedings contemplated by Section 5.8 hereof;
(v) prompt written notice of any litigation or governmental proceedings pending
or threatened (in writing) against any Loan Party or any of its Subsidiaries,
which could reasonably be expected to result in damages or costs to any Loan
Party or any of its Subsidiaries of Five Hundred Thousand Dollars ($500,000.00);
and

28

--------------------------------------------------------------------------------



(vi) written notice of all returns, recoveries, disputes and claims regarding
Inventory that involve more than Five Hundred Thousand Dollars ($500,000.00)
individually or in the aggregate in any calendar year.
(c) Keep proper, complete and true books of record and account in accordance
with GAAP in all material respects. Each Loan Party shall, and shall cause each
of its Subsidiaries to, allow, at the sole cost of such Loan Party, Collateral
Agent or any Lender, during regular business hours upon reasonable prior notice
(provided that no notice shall be required when an Event of Default has occurred
and is continuing), to visit and inspect any of its properties, to examine and
make abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such audits
shall be conducted no more often than twice every year unless (and more
frequently if) an Event of Default has occurred and is continuing.
6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between any Loan Party, or
any of its Subsidiaries, as applicable, and their respective Account Debtors
shall follow such Loan Party’s, or such Subsidiary’s, customary practices as
they exist as of the Effective Date. Each Loan Party must promptly notify
Collateral Agent and the Lenders of all returns, recoveries, disputes and claims
that involve more than Five Hundred Thousand Dollars ($500,000.00) individually
or in the aggregate in any calendar year.
6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by any Loan Party or its
Subsidiaries, except, in each case, as otherwise permitted pursuant to the terms
of Section 5.8 hereof, and shall deliver to the Lenders, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans.
6.5 Insurance. Keep each Loan Party’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in such Loan
Party’s and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and Lenders. All
property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as lender loss payee and shall waive subrogation against
Collateral Agent, and all liability policies shall show, or have endorsements
showing, Collateral Agent (for the ratable benefit of the Secured Parties), as
additional insured. The Collateral Agent shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be materially altered or canceled. At Collateral Agent’s request, the Loan
Parties shall deliver to the Collateral Agent certified copies of policies and
evidence of all premium payments. Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Secured Parties, on account of the then-outstanding Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, the Loan Parties shall have the option of applying the
proceeds of any casualty policy within ninety (90) days of receipt thereof up to
Three Hundred Thousand Dollars ($300,000.00), in the aggregate for all losses
under all casualty policies in any one year, toward the replacement promptly or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent has been granted a first priority security interest, and (b) after the
occurrence and during the continuance of an Event of Default, all proceeds
payable under such casualty policy shall, at the option of Collateral Agent, be
payable to Collateral Agent, for the ratable benefit of the Lenders, on account
of the Obligations. If any Loan Party or any of its Subsidiaries fails to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons, Collateral Agent and/or any Lender
may make (but has no obligation to do so), at such Loan Party’s expense, all or
part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Collateral Agent or such
Lender deems prudent.

29

--------------------------------------------------------------------------------



6.6 Operating Accounts.
(a) Maintain the Loan Parties’ Collateral Accounts at depositary institutions
that have agreed to execute Control Agreements in favor of Collateral Agent with
respect to such Collateral Accounts. The provisions of the previous sentence
shall not apply to (i) Deposit Accounts exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of any
Loan Party’s employees; provided that the amount deposited in all such accounts
shall not exceed the aggregate amount reasonably expected to be due and payable
for the next two (2) succeeding pay periods, (ii) petty cash accounts with an
aggregate maximum daily balance at any time not in excess of $10,000, (iii) any
Deposit Accounts holding only cash and Cash Equivalents or of Foreign
Subsidiaries with an aggregate maximum daily balance for all such accounts, as
of the end of each calendar month, not in excess of $2,000,000 and, (iv) sales
tax accounts not in excess of $500,000 and (v) escrow accounts, or fiduciary or
trust accounts, in each case for the benefit of unaffiliated third parties; in
each case, as identified to Collateral Agent by Borrower as such in the
Perfection Certificate (collectively, clauses (i) through (v),
“Excluded Accounts”).
(b) Loan Parties shall provide Collateral Agent ten (10) days’ prior written
notice before any Loan Party establishes any Collateral Account. In addition,
for each Collateral Account that any Loan Party, at any time maintains, such
Loan Party shall cause the applicable bank or financial institution at or with
which such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s Lien in such Collateral Account (held for
the ratable benefit of the Secured Parties) in accordance with the terms
hereunder prior to the establishment of such Collateral Account. The provisions
of the previous sentence shall not apply to Excluded Accounts.
(c) No Loan Party nor any Guarantor shall maintain any Collateral Accounts
except Collateral Accounts maintained in accordance with this Section 6.6.
6.7 Protection of Intellectual Property Rights. Each Loan Party and each of its
Subsidiaries shall: (a)  protect, defend and maintain the validity and
enforceability of its respective Intellectual Property that is material to its
business; (b) promptly advise Collateral Agent in writing of a challenge
threatened in writing or known by such Loan Party to the validity, or material
infringement by a third party of its respective Intellectual Property; and
(c) not allow any of its respective Intellectual Property material to its
respective business to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent.
6.8 Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, each Loan
Party and each of such Loan Party’s officers, employees and agents and such Loan
Party’s Books, to the extent that Collateral Agent or any Lender may reasonably
deem them necessary to prosecute or defend any third‑party suit or proceeding
instituted by or against Collateral Agent or any Lender with respect to any
Collateral or relating to such Loan Party.
6.9 Landlord Waivers; Bailee Waivers. In the event that any Loan Party or any of
its Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then, in the event that the Collateral at any new
location is valued (based on book value) in excess of Five Hundred Thousand
Dollars ($500,000.00) in the aggregate, at Collateral Agent’s election, such
bailee or landlord, as applicable, must execute and deliver a bailee waiver or
landlord waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices, business locations,
or any such storage with or delivery to any such bailee, as the case may be.
6.10 Creation/Acquisition of Subsidiaries. In the event any Loan Party or any
Subsidiary of any Loan Party creates or acquires any Subsidiary after the
Effective Date, such Loan Party or such Subsidiary shall promptly notify the
Collateral Agent and the Lenders of such creation or acquisition. Such
Subsidiary (a “New Subsidiary”) shall, within fifteen (15) Business Days of such
creation or acquisition, cause each such New Subsidiary (a) to become either a
co-Borrower hereunder, or a secured guarantor with respect to the Obligations
and
30

--------------------------------------------------------------------------------



(b) to grant and pledge to Collateral Agent a perfected security interest in
100% of the stock, units or other evidence of ownership held by such Loan Party
or its Subsidiaries.
6.11 Further Assurances. Execute any further instruments and take further action
as Collateral Agent or any Lender reasonably requests to perfect or continue
Collateral Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.
6.12 Post-Closing Requirements. Deliver to the Collateral Agent each of the
following, in each case in form and substance satisfactory to the Collateral
Agent:
(a) Costa Rican Security Documents. Within sixty days (60) days of the Effective
Date (or such later date as the Collateral Agent may agree in its sole
discretion):
(i) The Costa Rican Security Documents duly registered before the Costa Rican
National Registry; and
(ii) Certifications of corporate resolutions approving and authorizing (i)
Apollo CR to act as a Guarantor under this Loan and Security Agreement and (ii)
the execution of the corresponding Loan Documents including but not limited to
the Costa Rican Security Documents.
(b) UK Security Documents. Within sixty (60) days of the Effective Date (or such
later date as the Collateral Agent may agree in its sole discretion):
(i) The UK Security Documents;
(ii) a copy of the "PSC Register (within the meaning of section 790C(10) of the
Companies Act 2006) of Apollo UK, together with confirmation from a director of
Apollo UK (i)that no “warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
the Apollo UK shares pledged as Collateral and no circumstances exist at the
time of such confirmation which allow such notice to be issued; or (ii) that
Apollo UK is not required to comply with Part 21A of the Companies Act 2006;
(iii) copies of the articles of association and certificate of incorporation of
Apollo UK;
(iv) resolutions adopted by Apollo UK’s board of directors for the purpose of
approving the transactions contemplated by the UK Security Documents and the
Costa Rican Security Documents;
(v) resolutions adopted by the sole shareholder of Apollo UK for the purpose of
approving the transactions contemplated by the UK Security Documents and the
Costa Rican Security Documents;
(vi) a copy of the specimen signature of each person authorized by the
resolutions delivered pursuant to Section 6.12(b)(iv) of this Agreement;
(vii) certificates (as customary in the jurisdiction of Apollo UK and containing
specimen signatures) of a director confirming that guaranteeing or securing the
Loans would not cause any guaranteeing or similar limit binding on Apollo UK to
be exceeded and certifying that each copy document relating to it specified in
Section 6.12(b)(ii)-(vi) (along with the resolutions delivered on the Effective
Date in accordance with Sections 3.1(j) and (k) of this Agreement) are correct,
complete and in full force and effect and has not been amended or superseded as
at such date;
(viii) an English law legal opinion of English law counsel regarding only the
capacity and due execution of Apollo UK to enter into the relevant Loan
Documents, addressed to the Loan Parties
31

--------------------------------------------------------------------------------



and dated as of the same date as the UK Security Documents; in form and
substance reasonably satisfactory to the Collateral Agent;
(ix) such other security instruments, amendments and documents as the Collateral
Agent deems reasonably necessary to evidence that Apollo UK has granted to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest governed by the laws of the State of New York in any US property to the
extent such property would be included in the definition of Collateral; and
(x) such other documents as the Collateral Agent may reasonably request.
(c) Borrower agrees to deliver landlord waivers, in form and substance
reasonably satisfactory to Collateral Agent, with respect to Borrower’s leased
locations within 60 days of the Effective Date (as may be extended by the
Collateral Agent in its sole discretion).
(d) Borrower agrees to deliver bailee waivers, in form and substance reasonably
satisfactory to Collateral Agent, with respect to bailees located at the
following locations within 60 days of the Effective Date (as may be extended by
the Collateral Agent in its sole discretion):
(i) 1840 Outer Loop, Louisville, KY 40219; and
(ii) 5079 33rd Street SE, Grand Rapids, MI 49512.
(e) Borrower agrees to deliver insurance endorsements, in each case satisfying
the requirements of Section 6.5 within 30 days of the Effective Date (as may be
extended by the Collateral Agent in its sole discretion).
(f) Borrower agrees to deliver Process Letters, in each case satisfying the
requirements of Section 12.16 within 30 days of the Effective Date (as may be
extended by the Collateral Agent in its sole discretion).
(g) Borrower agrees to deliver a fully-executed Control Agreement, in form and
substance reasonably satisfactory to Collateral Agent, from Merrill Lynch Wealth
Management (or any other Person who then holds Borrower’s Securities Account)
with regard to Borrower’s Securities Account within 30 days of the Effective
Date (as may be extended by the Collateral Agent in its sole discretion).
7. NEGATIVE COVENANTS
No Loan Party shall, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1 Dispositions. Convey, sell, lease, transfer, assign, dispose of, license
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn‑out, surplus, or obsolete
Equipment; (c) in connection with Permitted Liens, Permitted Investments
and Permitted Licenses; (d) of cash or Cash Equivalents in the ordinary course
of business, subject to the restrictions and limitations set forth in the Loan
Documents; (e) Transfers to any Loan Party or any of its Subsidiaries that are
Loan Parties from any Loan Party; provided that such Transfer complies with
clause (i) of “Permitted Investments”; (f) sales or discounting of delinquent
accounts in the ordinary course of business pursuant to transactions not
prohibited by this Agreement; (g) the Permitted IP Assets as long as the
representation in Section 5.2(g) remains true and correct in all respects as of
such date of disposition or transfer, and (h) other Transfers in the aggregate
not to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) per fiscal year.
7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by such Loan Party or
32

--------------------------------------------------------------------------------



such Subsidiary, as applicable, as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve; or (c) (i) permit any Key Person to cease
being actively engaged in the management of Borrower unless written notice
thereof is provided to each Lender within ten (10) days of such cessation, or
(ii) enter into any transaction or series of related transactions in which (A)
the stockholders of any Loan Party who were not stockholders immediately prior
to the first such transaction own more than 35% of the voting stock of such Loan
Party immediately after giving effect to such transaction or related series of
such transactions and (B) except as permitted by Section 7.3, any Loan Party
ceases to own, directly or indirectly, 100% of the ownership interests in each
Subsidiary of such Loan Party. No Loan Party shall, and shall not permit any of
its Subsidiaries to, without at least thirty (30) days’ prior written notice to
Collateral Agent: (A) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than Five
Hundred Thousand Dollars ($500,000.00) in assets or property of any Loan Party
or any of its Subsidiaries, as applicable); (B) change its respective
jurisdiction of organization, (C) except as permitted by Section 7.3, change its
respective organizational structure or type, (D) change its respective legal
name, or (E) change any organizational number(s) (if any) assigned by its
respective jurisdiction of organization.
7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person; provided, that a Subsidiary
may merge or consolidate into another Subsidiary (provided such surviving
Subsidiary is a “co‑Borrower” hereunder or has provided a secured Guaranty of
Borrower’s Obligations hereunder in accordance with Section 6.10) or with (or
into) a Loan Party provided such Loan Party is the surviving legal entity, and
as long as no Event of Default is occurring prior thereto or arises as a result
therefrom.
7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Collateral Agent, for the ratable benefit of the Secured Parties) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
any Loan Party, or any of its Subsidiaries, from assigning, mortgaging,
pledging, granting a security interest in or upon, or encumbering any of such
Loan Party’s or such Subsidiary’s Intellectual Property, except as is otherwise
permitted in Section 7.1 hereof and the definition of “Permitted Liens”.
7.6 Maintenance of Collateral Accounts. With respect to any Loan Party, maintain
any Collateral Account except pursuant to the terms of Section 6.6 hereof.
7.7 Restricted Payments. (a) Declare or pay any dividends (other than dividends
payable solely in capital stock) or make any other distribution or payment in
respect of or redeem, retire or purchase any capital stock (a “Restricted
Payment”) (other than (i) the declaration or payment of dividends to any Loan
Party, (ii) so long as no Event of Default or event that with the passage of
time would result in an Event of Default exists or would result therefrom, the
declaration or payment of any dividends solely in the form of equity securities,
(iii) purchases or repurchases pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements, stockholder rights plans, director
or consultant stock option plans, or similar plans, (iv) purchases for value of
any rights distributed in connection with any stockholder rights plan; (v)
purchases of capital stock pledged as collateral for loans to employees;
purchases of capital stock in connection with the exercise of stock options or
stock appreciation rights by way of cashless exercise or in connection with the
satisfaction of withholding tax obligations; (vi) purchases of fractional shares
of capital stock arising out of stock dividends, splits or combinations or
business combinations or in connection with exercises or conversions of options,
warrants and other convertible securities; (vii) conversions of convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof; (viii) dividends and distributions
by any Subsidiary to any Loan Party and (ix) other Restricted Payments; provided
that, the aggregate amount of all Restricted Payments in the foregoing clauses
(i)-(ix) above shall not exceed One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) in the aggregate), (b)
33

--------------------------------------------------------------------------------



other than the Obligations in accordance with the terms hereof, purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity
unless being replaced with Indebtedness of at least the same principal amount
and such new Indebtedness is Permitted Indebtedness, or (c) be a party to or
bound by an agreement that restricts a Subsidiary from paying dividends or
otherwise distributing property to any Loan Party.
7.8 Investments. Directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so other than Permitted
Investments.
7.9 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of any Loan Party or any of
its Subsidiaries, except for (a) transactions that are in the ordinary course of
such Loan Party’s or such Subsidiary’s business, upon fair and reasonable terms
that are no less favorable to such Loan Party or such Subsidiary than would be
obtained in an arm’s length transaction with a non‑affiliated Person,
(b) Subordinated Debt or equity investments by any Loan Party’s investors in
such Loan Party or its Subsidiaries, (c) intercompany transactions expressly
permitted by Section 7.1, 7.3, 7.4, 7.7 or 7.8, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business approved by such Loan Party’s or such Subsidiary’s
board of directors, (e) employment arrangements with executive officers approved
by the Parent’s Board of Directors and entered into in the ordinary course of
business, and (f) equity financings of the Parent that are permitted by the
terms of this Agreement.
7.10 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders; provided, that, this Section 7.10 shall not apply to any
conversion of Indebtedness into Equity Interests.
7.11 Compliance. (a) Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Term Loan for that purpose;
(b) fail to meet the minimum funding requirements of ERISA; (c) permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; (d)
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
Material Adverse Change, or permit any of its Subsidiaries to do so; or (e)
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of any Loan
Party or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.
7.12 Compliance with Anti-Terrorism Laws. No Loan Party nor any of its
Subsidiaries shall, nor shall any Loan Party or any of its Subsidiaries permit
any Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
No Loan Party nor any of its Subsidiaries shall, nor shall any Loan Party or any
of its Subsidiaries, permit any Affiliate to, directly or indirectly,
(a) conduct any business or engage in any transaction or dealing with any
Blocked Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
or any similar executive order or other Anti-Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.
7.13 Financial Covenants. 

34

--------------------------------------------------------------------------------



(a) Minimum Liquidity Requirement. Permit, at any time prior to the Minimum
Liquidity Release Date, Qualified Cash to be less than an amount equal to (i)
Ten Million Dollars ($10,000,000.00) plus (ii) the Qualified Cash A/P Amount;
provided that if on or before September 30, 2021, Borrower provides evidence
satisfactory to Agent that Borrower has achieved EBITDA of at least $5,000,000
for the trailing six-month period ending September 30, 2021, then Borrower shall
not be required to maintain minimum Qualified Cash following the date such
evidence is provided (the “Minimum Liquidity Release Date”).
(b) Minimum Specified Product Revenue. Permit Specified Product Revenue,
measured on a trailing six-month basis on the last day of each month, to be
lower than the following:
Month-End
Specified Product Revenue
June 2019 and each month through and including December 2019
85% of Total Product Revenue as indicated in a plan submitted by Borrower to
Lenders prior to the Effective Date
January 2020 and each month through and including December 2021
80% of projected Specified Product Revenue in accordance with an annual plan
submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv), such plan to be
approved by Borrower’s board of directors and by Agent and Lenders in writing
January 2022 and each month thereafter
75% of projected Specified Product Revenue in accordance with an annual plan
submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv), such plan to be
approved by Borrower’s board of directors and by Agent and Lenders in writing



7.14 Subsidiaries. Permit (a) any non-Loan Party Subsidiary to comprise greater
than $2,000,000 of Parent’s Consolidated Total Assets, (b) all such non-Loan
Party Subsidiaries, in the aggregate, to have contributed greater $12,000,000 of
Parent’s Consolidated Total Assets or (c) Apollo CR to have contributed greater
than fifteen percent (15%) of Parent’s Consolidated Total Assets; provided, that
assets of Apollo CR and Apollo UK shall not be counted for purposes of clause
(a) or (b) from and after the Effective Date as long and solely if such assets
are subject to the lien and security interest of the Collateral Agent pursuant
to the Loan Documents.
7.15 Material Agreements. No Loan Party nor any of its Subsidiaries shall,
without the consent of Collateral Agent, (a) enter into a Material Agreement, or
(b) materially amend a Material Agreement, in each case in a manner materially
adverse to the Lenders.
7.16 COMI. Neither Apollo UK nor any other Subsidiary of any Loan Party whose
jurisdiction of incorporation or organization is in a member state of the
European Union shall change its “centre of main interests” (as that term is used
in Article 3(1) of the Regulation).

35

--------------------------------------------------------------------------------



8. EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1 Payment Default. Any Loan Party fails to (a) make any payment of principal
or interest on any Term Loan on its due date, or (b) pay any other Obligation
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Maturity Date or the date of acceleration pursuant to Section 9.1 (a) hereof);
8.2 Covenant Default.
(a) Any Loan Party or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Landlord Waivers; Bailee Waivers), 6.10
(Creation/Acquisition of Subsidiaries) or such Loan Party or any such Subsidiary
violates any provision in Section 7; or
(b) Any Loan Party, or any of its Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any other Loan Document to which such person is a
party, and as to any default (other than those specified in this Section 8)
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure the default within fifteen (15) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the fifteen (15) day period or cannot after diligent attempts by
such Loan Party or such Subsidiary, as applicable, be cured within such fifteen
(15) day period, and such default is likely to be cured within a reasonable
time, then such Loan Party shall have an additional period (which shall not in
any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Term Loans shall be made during such cure period).
8.3 Material Adverse Change. A Material Adverse Change has occurred;
8.4 Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of any Loan Party or any of its Subsidiaries or of any entity under
control of any Loan Party or its Subsidiaries on deposit with any institution at
which such Loan Party or any of its Subsidiaries maintains a Collateral Account,
or (ii) a notice of lien, levy, or assessment (other than a Permitted Lien) is
filed against any Loan Party or any of its Subsidiaries or their respective
assets by any government agency, and the same under subclauses (i) and (ii) of
this clause (a) are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise); and
(b) (i) any material portion of any Loan Party’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents any Loan Party
or any of its Subsidiaries from conducting any part of its business;
8.5 Insolvency. (a) any Loan Party or any of its Subsidiaries is or becomes
Insolvent; (b) any Loan Party or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against any Loan Party or
any of its Subsidiaries and not dismissed or stayed within forty‑five (45) days
(but no Term Loans shall be extended while any Loan Party or any Subsidiary is
Insolvent and/or until any Insolvency Proceeding is dismissed);
8.6 Other Agreements. There is a default in any agreement to which any Loan
Party or any of its Subsidiaries is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Five
Hundred Thousand Dollars ($500,000.00) or that could reasonably be expected to
have a Material Adverse Change;

36

--------------------------------------------------------------------------------



8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000.00) (not covered by independent third-party insurance
as to which (a) the applicable Loan Party reasonably believes such insurance
carrier will accept liability, (b) the applicable Loan Party or its Subsidiary
has submitted such claim to such insurance carrier and (c) liability has not
been rejected by such insurance carrier) shall be rendered against any Loan
Party or any of its Subsidiaries and shall remain unsatisfied, unvacated, or
unstayed for a period of twenty (20) days after the entry thereof;
8.8 Misrepresentations. Any Loan Party or any of its Subsidiaries or any Person
acting for any Loan Party or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
delivered to Collateral Agent and/or the Lenders or to induce Collateral Agent
and/or the Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement, when taken as a whole, is
incorrect in any material respect when made;
8.9 Subordinated Debt. A default or breach occurs under any subordination
agreement to which any Loan Party or any of its Subsidiaries and Collateral
Agent is a party, or any creditor that has signed such an agreement with
Collateral Agent or the Lenders breaches any terms of such agreement;
8.10 Guaranty. (a) Any Guaranty (including the guaranty set forth in Section 13)
terminates or ceases for any reason to be in full force and effect except as
permitted by this Agreement; (b) any Guarantor does not perform any obligation
or covenant under any Guaranty, beyond any applicable cure or grace period;
(c) any circumstance described in Section 8 occurs with respect to any
Guarantor;
8.11 Governmental Approvals; FDA Action. (a) Any Governmental Approval shall
have been revoked, rescinded, suspended, modified in an adverse manner, or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, modification or non-renewal has resulted in or could reasonably be
expected to result in a Material Adverse Change; or (b) (i) the FDA, DOJ or
other Governmental Authority initiates a Regulatory Action or any other
enforcement action against any Loan Party or any of its Subsidiaries or any
supplier of any Loan Party or any of its Subsidiaries that causes any Loan Party
or any of its Subsidiaries to recall, withdraw, remove or discontinue
manufacturing, distributing, and/or marketing any of its products, even if such
action is based on previously disclosed conduct, which could reasonably be
expected to result in liability and expense to any Loan Party or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000.00) or more; (ii) the
FDA issues a warning letter to any Loan Party or any of its Subsidiaries with
respect to any of its activities or products which could reasonably be expected
to result in a Material Adverse Change; (iii) any Loan Party or any of its
Subsidiaries conducts a mandatory or voluntary recall which could reasonably be
expected to result in liability and expense to any Loan Party or any of its
Subsidiaries of Five Hundred Thousand Dollars ($500,000.00) or more; (iv) any
Loan Party or any of its Subsidiaries enters into a settlement agreement with
the FDA, DOJ or other Governmental Authority that results in aggregate liability
as to any single or related series of transactions, incidents or conditions, of
Five Hundred Thousand Dollars ($500,000.00) or more, or that could reasonably be
expected to result in a Material Adverse Change, even if such settlement
agreement is based on previously disclosed conduct; or (v) the FDA revokes any
authorization or permission granted under any Registration, or any Loan Party or
any of its Subsidiaries withdraws any Registration, that could reasonably be
expected to result in a Material Adverse Change.
8.12 Lien Priority. Except as the result of the action or inaction of the
Collateral Agent or the Lenders, any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens arising as a matter of applicable law or that
are permitted to have priority pursuant to this Agreement.
8.13 Pensions. The UK Pensions Regulator issues a Financial Support Direction or
a Contribution Notice is issued to Apollo UK or any Subsidiary which is a
company organized under the laws of England and Wales, unless the aggregate
liability of Apollo UK and such Subsidiaries under all Financial Support
Directions and Contributions Notices is less than Five Hundred Thousand Dollars
($500,000).
9. RIGHTS AND REMEDIES

37

--------------------------------------------------------------------------------



9.1 Rights and Remedies.
(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders
shall, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to Borrower, (ii) by notice to Borrower declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).
(b) Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall have the right and at the written direction
of the Required Lenders shall, without notice or demand, to do any or all of the
following:
(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;
(ii) make a demand for payment upon any Guarantor pursuant to Section 13 or any
other Guaranty delivered by such Guarantor;
(iii) apply to the Obligations any (A) balances and deposits of the Loan Parties
that Collateral Agent or any Lender holds or controls, (B) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower, or (C) amounts received from any Guarantors in accordance
with the respective Guaranty pursuant to Section 13 or otherwise delivered by
such Guarantor; and/or
(iv) commence and prosecute an Insolvency Proceeding or consent to any Loan
Party commencing any Insolvency Proceeding.
(c) Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right and at the written
direction of the Required Lenders shall, without notice or demand, to do any or
all of the following:
(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;
(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its Liens in the Collateral (held for the ratable
benefit of the Secured Parties). The Loan Parties shall assemble the Collateral
if Collateral Agent requests and make it available at such location as
Collateral Agent reasonably designates. Collateral Agent may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Each Loan Party grants Collateral Agent a license to enter and occupy any of its
premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;
(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, any of the Collateral. Collateral Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, each Loan Party’s and each of its Subsidiaries’ labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Collateral Agent’s exercise
of its rights under this Section 9.1, each Loan Party’s
38

--------------------------------------------------------------------------------



and each of its Subsidiaries’ rights under all licenses and all franchise
agreements inure to Collateral Agent, for the benefit of the Lenders;
(iv) place a “hold” on any Collateral Account maintained with Collateral Agent
or any Lender or otherwise in respect of which a Control Agreement has been
delivered in favor of Collateral Agent (for the ratable benefit of the Secured
Parties) and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(v) demand and receive possession of Borrower’s Books;
(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of any Loan Party or any of its Subsidiaries;
and
(vii) subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
9.2 Power of Attorney. Each Loan Party hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse any Loan Party’s or any
of its Subsidiaries’ name on any checks or other forms of payment or security;
(b) sign any Loan Party’s or any of its Subsidiaries’ name on any invoice or
bill of lading for any Account or drafts against Account Debtors; (c) settle and
adjust disputes and claims about the Accounts of the Loan Parties directly with
the applicable Account Debtors, for amounts and on terms Collateral Agent
determines reasonable; (d) make, settle, and adjust all claims under the Loan
Parties’ insurance policies; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of Collateral
Agent or a third party as the Code or any applicable law permits. Each Loan
Party hereby appoints Collateral Agent as its lawful attorney-in-fact to sign
any Loan Party’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make extend Term Loans hereunder. Collateral Agent’s foregoing appointment as
any Loan Party’s or any of its Subsidiaries’ attorney in fact, and all of
Collateral Agent’s rights and powers, coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations) have been
fully repaid and performed and Collateral Agent’s and the Lenders’ obligation to
provide Term Loans terminates.
9.3 Protective Payments. If any Loan Party or any of its Subsidiaries fail to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which any Loan Party or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide the Loan
Parties with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter. No such payments by Collateral Agent are deemed an agreement to make
similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

39

--------------------------------------------------------------------------------



9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) each Loan Party irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by Collateral Agent from or on behalf of Borrower or any of
its Subsidiaries of all or any part of the Obligations, and, as between each
Loan Party on the one hand and Collateral Agent and Lenders on the other,
Collateral Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Collateral Agent may deem advisable notwithstanding any previous application by
Collateral Agent, and (b) the proceeds of any sale of, or other realization upon
all or any part of the Collateral shall be applied: first, to the Lenders’
Expenses; second, to accrued and unpaid interest on the Obligations (including
any interest which, but for the provisions of the United States Bankruptcy Code,
would have accrued on such amounts); third, to the principal amount of the
Obligations outstanding; and fourth, to any other Obligations owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to the Lenders’ Pro Rata Shares unless expressly provided
otherwise. Collateral Agent, or if applicable, each Lender, shall promptly remit
to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s Pro Rata Share of any Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower.
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its Pro Rata Share of scheduled payments made
on any date or dates, then such Lender shall remit to Collateral Agent or other
the Lenders such sums as may be necessary to ensure the ratable payment of such
scheduled payments, as instructed by Collateral Agent. If any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on such other
Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for the Secured
Parties for purposes of perfecting Collateral Agent’s security interest therein
(held for the ratable benefit of the Secured Parties).
9.5 Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. The Loan Parties bear all risk
of loss, damage or destruction of the Collateral.
9.6 No Waiver; Remedies Cumulative. Failure by Collateral Agent or any Lender,
at any time or times, to require strict performance by any Loan Party of any
provision of this Agreement or by any Loan Party or any other Loan Document
shall not waive, affect, or diminish any right of Collateral Agent or any Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Collateral Agent and the
Required Lenders and then is only effective for the specific instance and
purpose for which it is given. The rights and remedies of Collateral Agent and
the Lenders under this Agreement and the other Loan Documents are cumulative.
Collateral Agent and the Lenders have all rights and remedies provided under the
Code, any applicable law, by law, or in equity. The exercise by Collateral Agent
or any Lender of one right or remedy is not an election, and Collateral Agent’s
or any Lender’s waiver of any Event of Default is not a continuing waiver.
Collateral Agent’s or any Lender’s delay in exercising any remedy is not a
waiver, election, or acquiescence.

40

--------------------------------------------------------------------------------



9.7 Demand Waiver. Each Loan Party waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which such Loan Party or
any of its Subsidiaries is liable.
10. NOTICES
Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication (collectively, “Communications”) by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Any of
Collateral Agent, Lender or the Loan Parties may change its mailing address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

If to Loan Parties:
APOLLO ENDOSURGERY US, INC.
1120 S Capital of Texas Hwy, #300
Austin, TX 78746
Attn: General Counsel




with a copy (which shall not constitute notice) to:COOLEY LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400
Attn: Michael Tollini
If to Collateral Agent:SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
Fax: (212) 993-1698
Email: storino@Solarcapltd.comwith a copy (which shall not constitute notice)
to:LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Attention: Haim Zaltzman
Facsimile: (415) 395-8095
Email: haim.zaltzman@lw.com



11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER 
11.1 Waiver of Jury Trial. EACH LOAN PARTY, COLLATERAL AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG EACH LOAN
PARTY, COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG EACH LOAN PARTY, COLLATERAL AGENT AND/OR LENDERS. THE SCOPE OF
41

--------------------------------------------------------------------------------



THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THIS TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
11.2 Governing Law and Jurisdiction. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
(EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED
BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF SUCH STATE), INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.
11.3 Submission to Jurisdiction. Any legal action or proceeding with respect to
the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Each Loan Party hereby accepts for itself and in
respect of its Property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Notwithstanding the foregoing, Collateral Agent and Lenders
shall have the right to bring any action or proceeding against any Loan Party
(or any property of any Loan Party) in the court of any other jurisdiction
Collateral Agent or Lenders deem necessary or appropriate in order to realize on
the Collateral or other security for the Obligations. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
11.4 Service of Process. Each Loan Party irrevocably waives personal service of
any and all legal process, summons, notices and other documents and other
service of process of any kind and consents to such service in any suit, action
or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable requirements of law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the Loan
Parties specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Loan Party agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
11.5 Non-exclusive Jurisdiction. Nothing contained in this Article 11 shall
affect the right of Collateral Agent or Lenders to serve process in any other
manner permitted by applicable requirements of law or commence legal proceedings
or otherwise proceed against any Loan Party in any other jurisdiction.
12. GENERAL PROVISIONS
12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Loan Party may transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s prior written consent (which may be granted or withheld in
Collateral Agent’s discretion, subject to Section 12.5). The Lenders have the
right, without the consent of or notice to any Loan Party, to sell, transfer,
assign, pledge, negotiate, or grant participation in (any such sale, transfer,
assignment, negotiation, or grant of a participation, a “Lender Transfer”) all
or any part of, or any interest in, the Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents; provided, however,
that any
42

--------------------------------------------------------------------------------



such Lender Transfer (other than (i) any Transfer at any time that an Event of
Default has occurred and is continuing, or (ii) a transfer, pledge, sale or
assignment to an Eligible Assignee) of its obligations, rights, and benefits
under this Agreement and the other Loan Documents shall require the prior
written consent of the Collateral Agent (such approved assignee, an “Approved
Lender”). Each Loan Party and Collateral Agent shall be entitled to continue to
deal solely and directly with such Lender in connection with the interests so
assigned until Collateral Agent shall have received and accepted an effective
assignment agreement in form satisfactory to Collateral Agent executed,
delivered and fully completed by the applicable parties thereto, and shall have
received such other information regarding such Eligible Assignee or Approved
Lender as Collateral Agent reasonably shall require. Notwithstanding anything to
the contrary contained herein, so long as no Event of Default has occurred and
is continuing, no Lender Transfer (other than a Lender Transfer in connection
with (x) assignments by a Lender due to a forced divestiture at the request of
any regulatory agency; or (y) upon the occurrence of a default, event of default
or similar occurrence with respect to a Lender’s own financing or securitization
transactions) shall be permitted, without the Loan Parties’ consent, to any
Person which is an Affiliate or Subsidiary of any Loan Party, a then-current
direct competitor of any Loan Party, as reasonably determined by Collateral
Agent at the time of such assignment.
12.2 Indemnification. Each Loan Party agrees to indemnify, defend and hold each
Secured Party and their respective directors, officers, employees, consultants,
agents, attorneys, or any other Person affiliated with or representing such
Secured Party (each, an “Indemnified Person”) harmless against: (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents; and
(b) all losses and Lenders’ Expenses incurred, or paid by Indemnified Person in
connection with; related to; following; or arising from, out of or under, the
transactions contemplated by the Loan Documents (including reasonable attorneys’
fees and expenses), except, in each case, for Claims and/or losses directly
caused by such Indemnified Person’s gross negligence or willful misconduct. Each
Loan Party hereby further agrees to indemnify, defend and hold each Indemnified
Person harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnified Person) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of the Loan
Parties, and the reasonable expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Collateral Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.
12.3 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.4 Correction of Loan Documents. Collateral Agent may correct patent errors
and fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
12.5 Amendments in Writing; Integration. (1) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
any Loan Party or any of its Subsidiaries therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Loan Parties,
Collateral Agent and the Required Lenders provided that:
(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;
(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature; and

43

--------------------------------------------------------------------------------



(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.5 or the
definitions of the terms used in this Section 12.5 insofar as the definitions
affect the substance of this Section 12.5; (F) consent to the assignment,
delegation or other transfer by any Loan Party of any of its rights and
obligations under any Loan Document or release Borrower of its payment
obligations under any Loan Document, except, in each case with respect to this
clause (F), pursuant to a merger or consolidation permitted pursuant to this
Agreement; (G) amend any of the provisions of Section 9.4 or amend any of the
definitions of Pro Rata Share, Term Loan Commitment, Commitment Percentage or
that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder; (H) subordinate the Liens
granted in favor of Collateral Agent securing the Obligations; or (I) amend any
of the provisions of Section 12.7. It is hereby understood and agreed that all
Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F),
(G) and (H) of the immediately preceding sentence.
(b) Other than as expressly provided for in Section 12.5(a)(i)‑(iii), Collateral
Agent may, at its discretion, or if requested by the Required Lenders, from time
to time designate covenants in this Agreement less restrictive by notification
to a representative of the Loan Parties.
(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements with respect
to such subject matter. All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Agreement and the Loan Documents merge into this Agreement and the Loan
Documents.
12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of the Loan
Parties in Section 12.2 to indemnify each Lender and Collateral Agent, as well
as the withholding provision in Section 2.5 hereof and the confidentiality
provisions in Section 12.8 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
12.8 Confidentiality. In handling any confidential information of the Loan
Parties, each of the Lenders and Collateral Agent shall exercise the same degree
of care that it exercises for their own proprietary information, but disclosure
of information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such financing or securitization transaction; (b) to prospective
transferees (other than those identified in (a) above) or purchasers of any
interest in the Term Loans (provided, however, the Lenders and Collateral Agent
shall, except upon the occurrence and during the continuance of an Event of
Default, obtain such prospective transferee’s or
44

--------------------------------------------------------------------------------



purchaser’s agreement to the terms of this provision or to similar
confidentiality terms); (c) as required by law, rule, regulation, regulatory or
self-regulatory authority, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit; (e) as Collateral Agent reasonably considers appropriate
in exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Collateral Agent so long as such service
providers have executed a confidentiality agreement or have agreed to similar
confidentiality terms with the Lenders and/or Collateral Agent, as applicable,
with terms no less restrictive than those contained herein. Confidential
information does not include information that either: (i) is in the public
domain or in the Lenders’ and/or Collateral Agent’s possession when disclosed to
the Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to the Lenders and/or Collateral Agent through no breach of this
provision by the Lenders or the Collateral Agent; or (ii) is disclosed to the
Lenders and/or Collateral Agent by a third party, if the Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 12.9 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 12.8.
12.9 Right of Set Off. Each Loan Party hereby grants to Collateral Agent and to
each Lender, a Lien, security interest and right of set off as security for all
Obligations to Secured Parties hereunder, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of any Secured
Party or any entity under the control of such Security Party (including a
Collateral Agent Affiliate) or in transit to any of them. At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, any Secured Party may set off the same or any part thereof and apply the
same to any liability or obligation of the Loan Parties even though unmatured
and regardless of the adequacy of any other collateral securing the Obligations.
ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF ANY LOAN PARTY ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY SUCH LOAN PARTY.
12.10 Cooperation of Loan Parties. If necessary, each Loan Party agrees to
(i) execute any documents reasonably required to effectuate and acknowledge each
assignment of a Term Loan Commitment (or portion thereof) or Term Loan (or
portion thereof) to an assignee in accordance with Section 12.1, (ii) make each
Loan Party’s management personnel available to meet with Collateral Agent and
prospective participants and assignees of Term Loan Commitments, the Term Loans
or portions thereof (which meetings shall be conducted no more often than twice
every twelve months unless an Event of Default has occurred and is continuing),
and (iii) assist Collateral Agent and the Lenders in the preparation of
information relating to the financial affairs of each Loan Party as any
prospective participant or assignee of a Term Loan Commitment (or portions
thereof) or Term Loan (or portions thereof) reasonably may request. Subject to
the provisions of Section 12.8, each Loan Party authorizes each Lender to
disclose to any prospective participant or assignee of a Term Loan Commitment
(or portions thereof), any and all information in such Lender’s possession
concerning each Loan Party and its financial affairs which has been delivered to
such Lender by or on behalf of any Loan Party pursuant to this Agreement, or
which has been delivered to such Lender by or on behalf of any Loan Party in
connection with such Lender’s credit evaluation of the Loan Parties prior to
entering into this Agreement.
12.11 Public Announcement. Each Loan Party hereby agrees that Collateral Agent
and each Lender may make a public announcement of the transactions contemplated
by this Agreement, and may publicize the same in marketing materials, newspapers
and other publications, and otherwise, and in connection therewith may use any
Loan Party’s name, tradenames and logos. Collateral Agent and the Lenders may
also make disclosures to the Securities and Exchange Commission or other
governmental agency and any other public disclosure with investors, other
governmental agencies or other related persons.

45

--------------------------------------------------------------------------------



12.12 Collateral Agent and Lender Agreement. Collateral Agent and the Lenders
hereby agree to the terms and conditions set forth on Exhibit B attached hereto.
Each Loan Party acknowledges and agrees to the terms and conditions set forth on
Exhibit B attached hereto.
12.13 Time of Essence. Time is of the essence for the performance of Obligations
under this Agreement.
12.14 Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied. So long as Borrower has satisfied the Obligations (other
than inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement and for which no claim
has been made) in accordance with the terms of this Agreement, this Agreement
may be terminated prior to the Maturity Date by Borrower, effective five (5)
Business Days after written notice of termination is given to the Collateral
Agent and the Lenders.
12.15 Multiple Borrowers.
(a) Borrower’s Agent. Each of the Borrowers hereby irrevocably appoints Apollo
Endosurgery US, Inc., as its agent, attorney-in-fact and legal representative
for all purposes, including requesting disbursement of the Term Loans and
receiving account statements and other notices and communications to Borrowers
(or any of them) from the Collateral Agent or the Lenders. The Collateral Agent
or the Lenders may rely, and shall be fully protected in relying, on any request
for the Term Loans, disbursement instruction, report, information or any other
notice or communication made or given by Apollo Endosurgery US, Inc., whether in
its own name or on behalf of one or more of the other Borrowers, and the
Collateral Agent or the Lenders shall not have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Borrower as
to the binding effect on it of any such request, instruction, report,
information, other notice or communication, nor shall the joint and several
character of the Borrowers’ obligations hereunder be affected thereby.
(b) Waivers. Each Borrower hereby waives: (i) any right to require the
Collateral Agent or the Lenders to institute suit against, or to exhaust its
rights and remedies against, any other Borrower or any other person, or to
proceed against any property of any kind which secures all or any part of the
Obligations, or to exercise any right of offset or other right with respect to
any reserves, credits or deposit accounts held by or maintained with any Lender
or any Indebtedness of any Lender to any other Borrower, or to exercise any
other right or power, or pursue any other remedy a Lender may have; (ii) any
defense arising by reason of any disability or other defense of any other
Borrower or any guarantor or any endorser, co-maker or other person, or by
reason of the cessation from any cause whatsoever of any liability of any other
Borrower or any guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Obligations, or by reason of any act or
omission of Collateral Agent, any Lender or others which directly or indirectly
results in the discharge or release of any other Borrower or any guarantor or
any other person or any Obligations or any security therefor, whether by
operation of law or otherwise; (iii) any defense arising by reason of any
failure of Collateral Agent to obtain, perfect, maintain or keep in force any
Lien on, any property of any Borrower or any other person; (iv) any defense
based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower or any guarantor or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Obligations (including without limitation any
interest thereon), in or as a result of any such proceeding. Until all of the
Obligations have been paid, performed, and discharged in full, nothing shall
discharge or satisfy the liability of any Borrower hereunder except the full
performance and payment of all of the Obligations. If any claim is ever made
upon Collateral Agent or any Lender for repayment or recovery of any amount or
amounts received by Collateral Agent or any Lender in payment of or on account
of any of the Obligations, because of any claim that any such payment
constituted a preferential transfer or fraudulent conveyance, or for any other
reason whatsoever, and Collateral Agent or any Lender repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over Collateral Agent or any Lender or any of its
property, or by reason of any settlement or compromise of any such claim
effected by Collateral Agent or any Lender with any such claimant (including
without limitation the any other Borrower), then and in any such event, each
Borrower agrees that any such judgment, decree, order,
46

--------------------------------------------------------------------------------



settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Obligations, or any release of any of the
Obligations, and each Borrower shall be and remain liable to Collateral Agent
and the Lenders under this Agreement for the amount so repaid or recovered, to
the same extent as if such amount had never originally been received by
Collateral Agent or any Lender, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Agreement. Each Borrower hereby expressly and unconditionally waives all
rights of subrogation, reimbursement and indemnity of every kind against any
other Borrower, and all rights of recourse to any assets or property of any
other Borrower, and all rights to any collateral or security held for the
payment and performance of any Obligations, including (but not limited to) any
of the foregoing rights which Borrower may have under any present or future
document or agreement with any other Borrower or other person, and including
(but not limited to) any of the foregoing rights which any Borrower may have
under any equitable doctrine of subrogation, implied contract, or unjust
enrichment, or any other equitable or legal doctrine.
(c) Consents. Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, Collateral Agent and the Lenders may, from time
to time before or after revocation of this Agreement, do any one or more of the
following in its sole and absolute discretion: (i) accept partial payments of,
compromise or settle, renew, extend the time for the payment, discharge, or
performance of, refuse to enforce, and release all or any parties to, any or all
of the Obligations; (ii) grant any other indulgence to any Borrower or any other
Person in respect of any or all of the Obligations or any other matter; (iii)
accept, release, waive, surrender, enforce, exchange, modify, impair, or extend
the time for the performance, discharge, or payment of, any and all property of
any kind securing any or all of the Obligations or any guaranty of any or all of
the Obligations, or on which Lender at any time may have a Lien, or refuse to
enforce its rights or make any compromise or settlement or agreement therefor in
respect of any or all of such property; (iv) substitute or add, or take any
action or omit to take any action which results in the release of, any one or
more other Borrowers or any endorsers or guarantors of all or any part of the
Obligations, including, without limitation one or more parties to this
Agreement, regardless of any destruction or impairment of any right of
contribution or other right of Borrower; (v) apply any sums received from any
other Borrower, any guarantor, endorser, or co-signer, or from the disposition
of any Collateral or security, to any Indebtedness whatsoever owing from such
person or secured by such Collateral or security, in such manner and order as
Lender determines in its sole discretion, and regardless of whether such
Indebtedness is part of the Obligations, is secured, or is due and payable. Each
Borrower consents and agrees that Collateral Agent shall be under no obligation
to marshal any assets in favor of Borrower, or against or in payment of any or
all of the Obligations. Each Borrower further consents and agrees that
Collateral Agent shall have no duties or responsibilities whatsoever with
respect to any property securing any or all of the Obligations. Without limiting
the generality of the foregoing, Collateral Agent shall have no obligation to
monitor, verify, audit, examine, or obtain or maintain any insurance with
respect to, any property securing any or all of the Obligations.
(d) Independent Liability. Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Borrower, in
the same action in which any other Borrower may be sued or in separate actions,
as often as deemed advisable by Collateral Agent. Each Borrower is fully aware
of the financial condition of each other Borrower and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Borrower is not relying in any manner
upon any representation or statement of Collateral Agent or any Lender with
respect thereto. Each Borrower represents and warrants that it is in a position
to obtain, and each Borrower hereby assumes full responsibility for obtaining,
any additional information concerning any other Borrower’s financial condition
and any other matter pertinent hereto as such Borrower may desire, and such
Borrower is not relying upon or expecting Collateral Agent or any Lender to
furnish to it any information now or hereafter in Collateral Agent’s or such
Lender’s possession concerning the same or any other matter.
(e) Subordination. All Indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the Indebtedness shall take all actions reasonably requested by Collateral Agent
to effect, to enforce and to give notice of such subordination.

47

--------------------------------------------------------------------------------



12.16 Service of Process. Each Loan Party that is organized outside of the
United States of America shall appoint Corporation Service Company, or other
agent reasonably acceptable to Collateral Agent, as its agent for the purpose of
accepting service of any process in the United States of America, evidenced by a
service of process letter in form and substance reasonably satisfactory to
Collateral Agent (each, a “Process Letter”). Borrower shall take all actions,
including payment of fees to such agent, to ensure that each Process Letter
remains effective at all times.
13. GUARANTY.
13.1 Guaranty. Each Loan Party hereby agrees that such Loan Party is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Collateral Agent and the Lenders and their respective successors and
assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to the Collateral Agent and the Lenders by each other Loan Party. Each
Loan Party agrees that its guaranty obligation hereunder is a continuing
guaranty of payment and performance and not of collection, and that its
obligations under this Section 13 shall be absolute and unconditional,
irrespective of, and unaffected by:
(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Loan Party is or may become a
party;
(b) the absence of any action to enforce this Agreement (including this Section
13) or any other Loan Document or the waiver or consent by the Collateral Agent
and the Lenders with respect to any of the provisions thereof;
(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Collateral Agent and the Lenders in respect thereof (including
the release of any such security);
(d) the insolvency of any Loan Party; or
(e) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor,
it being agreed by each Loan Party that its obligations under this Section 13
shall not be discharged until the Termination Date has occurred. Each Loan Party
shall be regarded, and shall be in the same position, as principal debtor with
respect to the Obligations guaranteed hereunder.
13.2 Waivers by the Loan Parties. Each Loan Party expressly waives all rights it
may have now or in the future under any statute, or at common law, or pursuant
to any other laws or in equity, or otherwise, to compel the Collateral Agent or
the Lenders to marshal assets or to proceed in respect of the Obligations
guaranteed hereunder against any other Loan Party, any other party or against
any security for the payment and performance of the Obligations before
proceeding against, or as a condition to proceeding against, such Loan Party. It
is agreed among each Loan Party, the Collateral Agent and the Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 13 and such waivers, the Collateral Agent and the Lenders would decline
to enter into this Agreement.
13.3 Benefit of Guaranty. Each Loan Party agrees that the provisions of this
Section 13 are for the benefit of the Collateral Agent and the other Secured
Parties and their respective successors, transferees, endorsees and assigns, and
nothing herein contained shall impair, as between the Borrower, on the one hand,
and the Collateral Agent and the Lenders, on the other hand, the obligations of
such other Loan Party under the Loan Documents.
13.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 13.7, each Loan Party hereby expressly and
48

--------------------------------------------------------------------------------



irrevocably subordinates to the prior payment in full, in cash, of the
Obligations (other than contingent indemnity obligations for which no claim is
outstanding) any and all rights pursuant to any laws or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Termination Date has occurred. Each Loan Party acknowledges
and agrees that this subordination is intended to benefit the Collateral Agent
and the Lenders and shall not limit or otherwise affect such Loan Party’s
liability hereunder or the enforceability of this Section 13, and that the
Collateral Agent, the Lenders and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 13.4.
13.5 Election of Remedies. If the Collateral Agent or any Lender may, under
applicable law, proceed to realize its benefits under any of the Loan Documents
giving the Collateral Agent or such Lender a Lien upon any Collateral, whether
owned by any Loan Party or by any other Person, either by judicial foreclosure
or by non-judicial sale or enforcement, the Collateral Agent or any Lender may,
at its sole option, determine which of its remedies or rights it may pursue
without affecting any of its rights and remedies under this Section 13. If, in
the exercise of any of its rights and remedies, the Collateral Agent or any
Lender shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Loan Party or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Loan Party hereby consents to such action by the Collateral Agent or such
Lender and waives any claim based upon such action, even if such action by the
Collateral Agent or such Lender shall result in a full or partial loss of any
rights of subrogation which each Loan Party might otherwise have had but for
such action by the Collateral Agent or such Lender. Any election of remedies
which results in the denial or impairment of the right of the Collateral Agent
or any Lender to seek a deficiency judgment against any Loan Party shall not
impair any other Loan Party’s obligation to pay the full amount of the
Obligations. In the event the Collateral Agent or any Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, the Collateral Agent (either directly or through one or more
acquisition vehicles) or such Lender may offset the Obligations against the
purchase price of such bid in lieu of accepting cash or other non-cash
consideration in connection with such sale or other disposition. The amount of
the successful bid at any such sale, whether the Collateral Agent, any Lender or
any other party is the successful bidder, shall be conclusively deemed to be the
fair and reasonably equivalent value of the Collateral and the difference
between such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 13, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which the Collateral Agent or any Lender might otherwise be entitled but for
such bidding at any such sale.
13.6 Limitation. Notwithstanding any provision herein contained to the contrary,
the liability of each Loan Party (other than any Borrower) under this Section 13
(which liability is in any event in addition to amounts for which such Loan
Party is primarily liable under Section 2) shall be limited to an amount not to
exceed as of any date of determination the greater of;
(a) the net amount of all Term Loans (plus all other Obligations owing in
connection therewith) advanced to any other Loan Party under this Agreement and
then re-loaned or otherwise transferred to, or for the benefit of, such Loan
Party; and
(b) the amount which could be claimed by the Collateral Agent and the Lenders
from such Loan Party under this Section 13 without rendering such claim voidable
or avoidable under;
(c) Section 548 of Chapter 11 of the United States Bankruptcy Code, as amended,
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Loan Party’s right of contribution and
indemnification from each other Loan Party under Section 13.7.
13.7 Contribution with Respect to Guaranty Obligations.
(a) To the extent that any Loan Party shall make a payment under this Section 13
of all or any of the Obligations (other than Term Loans made to that Loan Party
for which it is primarily liable) (a “Guarantor
49

--------------------------------------------------------------------------------



Payment”) which, taking into account all other Guarantor Payments then
previously or concurrently made by any other Loan Party, exceeds the amount
which such Loan Party would otherwise have paid if each Loan Party had paid the
aggregate Obligations satisfied by such Guarantor Payment in the same proportion
that such Loan Party’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Parties as determined immediately prior to the
making of such Guarantor Payment, then, following the occurrence of the
Termination Date, such Loan Party shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Loan Party for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(b) As of any date of determination, the “Allocable Amount” of any Loan Parties
shall be equal to the maximum amount of the claim which could then be recovered
from such Loan Parties under this Section 13 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the United States
Bankruptcy Code, as amended or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law.
(c) This Section 13.7 is intended only to define the relative rights of Loan
Parties and nothing set forth in this Section 13.7 is intended to or shall
impair the obligations of Loan Parties, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 13.1. Nothing contained in this
Section 13.7 shall limit the liability of any Loan Party to pay the Term Loans
made directly or indirectly to that Loan Party and accrued interest, fees,
expenses and all other Obligations with respect thereto for which such Loan
Party shall be primarily liable.
(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Party to which
such contribution and indemnification is owing.
(e) The rights of the indemnifying Loan Parties against other Loan Parties under
this Section 13.7 shall be exercisable upon and after the Termination Date.
13.8 Liability Cumulative. The liability of Loan Parties under this Section 13
is in addition to and shall be cumulative with all liabilities of each Loan
Party to the Collateral Agent and the Lenders under this Agreement and the other
Loan Documents to which such Loan Party is a party or in respect of any
Obligations of any other Loan Party, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
[Balance of Page Intentionally Left Blank]




50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:APOLLO ENDOSURGERY, INC.APOLLO ENDOSURGERY INTERNATIONAL, LLC
By:
By:
Name:
Name:
Title:
Title:
APOLLO ENDOSURGERY US, INC.LPATH THERAPEUTICS INC.
By:
By:
Name:
Name:
Title:
Title:






51

--------------------------------------------------------------------------------




GUARANTORS:APOLLO ENDOSURGERY COSTA RICA S.R.L.APOLLO ENDOSURGERY UK LTD
By:
By:
Name:
Name:
Title:
Title:










52

--------------------------------------------------------------------------------




COLLATERAL AGENT:SOLAR CAPITAL LTD.
By:
Name:
Title:




53

--------------------------------------------------------------------------------




LENDER:SOLAR CAPITAL LTD.
By:
Name:
Title:
SCP PRIVATE CREDIT INCOME FUND SPV LLC
By:
Name:
Title:
SCP PRIVATE CREDIT INCOME BDC SPV LLC
By:
Name:
Title:





54

--------------------------------------------------------------------------------



SCHEDULE 1.1 
 
Lenders and Commitments

Term A LoansLenderTerm Loan CommitmentCommitment PercentageSolar Capital
Ltd.$20,491,579 58.55%  SCP Private Credit Income Fund SPV
LLC$10,504,912 30.01%  SCP Private Credit Income BDC SPV
LLC$4,003,509 11.44%  TOTAL$35,000,000 100.00%  




Term B LoansTerm Loan AmountTOTAL
$15,000,000∗




Aggregate (all Term Loans)Term Loan AmountTOTAL
$50,000,000∗



















































______________________________
* Term B Loan is conditioned on approval by each Lender’s investment credit
committee in its sole discretion.
* Term B Loan is conditioned on approval by each Lender’s investment credit
committee in its sole discretion.


55

--------------------------------------------------------------------------------



EXHIBIT A 
 
Description of Collateral


The Collateral consists of all of each Loan Party’s right, title and interest in
and to the following property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts and other Collateral Accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) any interest
of any Loan Party as a lessee or sublessee under a real property lease; (b)
rights held under a license that are not assignable by their terms without the
consent of the licensor thereof (but only to the extent such restriction on
assignment is effective under Section 9-406, 9-407, 9-408 or 9-409 of the Code
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
or (c) any interest of any Loan Party as a lessee under an Equipment lease if
such Loan Party is prohibited by the terms of such lease from granting a
security interest in such lease or under which such an assignment or Lien would
cause a default to occur under such lease; provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by such Loan Party, Collateral Agent or any
Lender.

56

--------------------------------------------------------------------------------



EXHIBIT B 
 
Collateral Agent and Lender Terms


2Appointment of Collateral Agent.
(a) Each Lender hereby appoints Solar (together with any successor Collateral
Agent pursuant to Section 1.7 of this Exhibit B) as Collateral Agent under the
Loan Documents and authorizes Collateral Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Loan Party,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to Collateral Agent
under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.
(b) Without limiting the generality of clause (a) above, Collateral Agent shall
have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) file and prove claims and file other
documents necessary or desirable to allow the claims of Collateral Agent and
Lenders with respect to any Obligation in any bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Lender),
(ii) act as collateral agent for the Secured Parties for purposes of the
perfection of all Liens created by the Loan Documents and all other purposes
stated therein, (iii) manage, supervise and otherwise deal with the Collateral
as permitted pursuant to the Loan Agreement, (iv) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (v) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Collateral Agent and the other Lenders with respect to each Loan Party and/or
the Collateral, whether under the Loan Documents, applicable Requirements of Law
or otherwise and (vi) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Collateral Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
Collateral Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, including any Deposit Account maintained by any
Loan Party with, and cash and Cash Equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Collateral Agent, and each Lender hereby agrees to
take such further actions to the extent, and only to the extent, so authorized
and directed. Collateral Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Loan
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other Person (including any Lender). Any such Person shall benefit from this
Exhibit B to the extent provided by Collateral Agent.
(c) Under the Loan Documents, Collateral Agent (i) is acting solely on behalf of
the Lenders, with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Collateral Agent”, the terms
“agent”, “Collateral Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Collateral Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender, by accepting the benefits of the Loan Documents,
hereby waives and agrees not to assert any claim against Collateral Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above. Except as expressly set forth in the Loan Documents,
Collateral Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by Solar or any of its
Affiliates in any capacity.
2.  Binding Effect; Use of Discretion; E-Systems.

57

--------------------------------------------------------------------------------



(a) Each Lender, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Collateral Agent or the Required Lenders (or, if
expressly required in any Loan Document, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Collateral Agent in reliance upon the instructions of the Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by Collateral
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders.
(b) If Collateral Agent shall request instructions from the Required Lenders or
all affected Lenders with respect to any act or action (including failure to
act) in connection with any Loan Document, then Collateral Agent shall be
entitled to refrain from such act or taking such action unless and until
Collateral Agent shall have received instructions from the Required Lenders or
all affected Lenders, as the case may be, and Collateral Agent shall not incur
liability to any Person by reason of so refraining. Collateral Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document (i) if such action would, in the opinion of Collateral Agent, be
contrary to any Requirement of Law or any Loan Document, (ii) if such action
would, in the opinion of Collateral Agent, expose Collateral Agent to any
potential liability under any Requirement of Law or (iii) if Collateral Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Collateral Agent as a result of Collateral
Agent acting or refraining from acting under any Loan Document in accordance
with the instructions of the Required Lenders or all affected Lenders, as
applicable.
(c) Collateral Agent is hereby authorized by each Loan Party and each Lender to
establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Term Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Collateral
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents (including, without limitation, borrowing base
certificates) and similar items on, by posting to or submitting and/or
completion, on E-Systems. Each Loan Party and each Lender acknowledges and
agrees that the use of transmissions via an E-System or electronic mail is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse, and each Loan Party and each Lender
assumes and accepts such risks by hereby authorizing the transmission via
E-Systems or electronic mail. Each “e-signature” on any such posting shall be
deemed sufficient to satisfy any requirement for a “signature”, and each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Collateral Agent, any Loan Party and/or Lenders in connection with the use of
such E-System. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS
IS” AND “AS AVAILABLE”. NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS.
3. Collateral Agent’s Reliance, Etc. Collateral Agent may, without incurring any
liability hereunder, (a) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Loan Party) and
(b) rely and act upon any document and information (including those transmitted
by electronic transmission) and any telephone message or conversation, in each
case believed by it to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties. None of Collateral Agent and its
Related Persons shall be liable for any action taken or omitted to be taken by
any of them under or in connection with any Loan Document, and each Lender and
each Loan Party hereby waives and shall not assert (and each Loan Party shall
cause its Subsidiaries to waive and agree not to assert) any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
from the gross negligence or willful misconduct of Collateral Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment of a court of competent jurisdiction) in connection
58

--------------------------------------------------------------------------------



with the duties of Collateral Agent expressly set forth herein. Without limiting
the foregoing, Collateral Agent: (i) shall not be responsible or otherwise incur
liability for any action or omission taken in reliance upon the instructions of
the Required Lenders or for the actions or omissions of any of its Related
Persons, except to the extent that a court of competent jurisdiction determines
in a final non-appealable judgment that Collateral Agent acted with gross
negligence or willful misconduct in the selection of such Related Person; (ii)
shall not be responsible to any Lender or other Person for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document; (iii)
makes no warranty or representation, and shall not be responsible, to any Lender
or other Person for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Loan Party or any Related
Person of any Loan Party in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Loan Party, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by Collateral Agent, including as to completeness, accuracy, scope
or adequacy thereof, or for the scope, nature or results of any due diligence
performed by Collateral Agent in connection with the Loan Documents; and (iv)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Event of Default, and shall not be deemed to have notice
or knowledge of such occurrence or continuation unless it has received a notice
from any Loan Party or any Lender describing such Event of Default that is
clearly labeled “notice of default” (in which case Collateral Agent shall
promptly give notice of such receipt to all Lenders, provided that Collateral
Agent shall not be liable to any Lender for any failure to do so, except to the
extent that such failure is attributable to Collateral Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction); and, for each of the items set forth in
clauses (i) through (iv) above, each Lender and any Loan Party hereby waives and
agrees not to assert (and any Loan Party shall cause its Subsidiaries to waive
and agree not to assert) any right, claim or cause of action it might have
against Collateral Agent based thereon.
4.  Collateral Agent Individually. Collateral Agent and its Affiliates may make
loans and other extensions of credit to, acquire stock and stock equivalents of,
engage in any kind of business with, any Loan Party or any Affiliate of any Loan
Party as though it were not acting as Collateral Agent and may receive separate
fees and other payments therefor. To the extent Collateral Agent or any of its
Affiliates makes any Term Loans or otherwise becomes a Lender hereunder, it
shall have and may exercise the same rights and powers hereunder and shall be
subject to the same obligations and liabilities as any other Lender and the
terms “Lender”, “Required Lender” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
Collateral Agent or such Affiliate, as the case may be, in its individual
capacity as Lender, or as one of the Required Lenders.
5.  Lender Credit Decision; Collateral Agent Report. Each Lender acknowledges
that it shall, independently and without reliance upon Collateral Agent, any
Lender or any of their Related Persons or upon any document solely or in part
because such document was transmitted by Collateral Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of any Loan Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by Collateral Agent to the Lenders, Collateral Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party that may come in to the possession of Collateral Agent or any of
its Related Persons. Each Lender agrees that is shall not rely on any field
examination, audit or other report provided by Collateral Agent or its Related
Persons (an “Collateral Agent Report”). Each Lender further acknowledges that
any Collateral Agent Report (a) is provided to the Lenders solely as a courtesy,
without consideration, and based upon the understanding that such Lender will
not rely on such Collateral Agent Report, (b) was prepared by Collateral Agent
or its Related Persons based upon information provided by any Loan Party solely
for Collateral Agent’s own internal use, and (c) may not be complete and may not
reflect all information and findings obtained by Collateral Agent or its Related
59

--------------------------------------------------------------------------------



Persons regarding the operations and condition of any Loan Party. Neither
Collateral Agent nor any of its Related Persons makes any representations or
warranties of any kind with respect to (i) any existing or proposed financing,
(ii) the accuracy or completeness of the information contained in any Collateral
Agent Report or in any related documentation, (iii) the scope or adequacy of
Collateral Agent’s and its Related Persons’ due diligence, or the presence or
absence of any errors or omissions contained in any Collateral Agent Report or
in any related documentation, and (iv) any work performed by Collateral Agent or
Collateral Agent’s Related Persons in connection with or using any Collateral
Agent Report or any related documentation. Neither Collateral Agent nor any of
its Related Persons shall have any duties or obligations in connection with or
as a result of any Lender receiving a copy of any Collateral Agent Report.
Without limiting the generality of the forgoing, neither Collateral Agent nor
any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Collateral Agent Report, or the appropriateness of any
Collateral Agent Report for any Lender’s purposes, and shall have no duty or
responsibility to correct or update any Collateral Agent Report or disclose to
any Lender any other information not embodied in any Collateral Agent Report,
including any supplemental information obtained after the date of any Collateral
Agent Report. Each Lender releases, and agrees that it will not assert, any
claim against Collateral Agent or its Related Persons that in any way relates to
any Collateral Agent Report or arises out of any Lender having access to any
Collateral Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Collateral Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender arising out
of such Lender’s access to any Collateral Agent Report or any discussion of its
contents.
6. Indemnification. Each Lender agrees to reimburse Collateral Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party as required
under the Loan Documents (including pursuant to Section 12.2 of the Agreement))
promptly upon demand for its Pro Rata Share of any out-of-pocket costs and
expenses (including, without limitation, fees, charges and disbursements of
financial, legal and other advisors and any taxes or insurance paid in the name
of, or on behalf of, any Loan Party) incurred by Collateral Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, amendment, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to, its rights or responsibilities
under, any Loan Document. Each Lender further agrees to indemnify Collateral
Agent and each of its Related Persons (to the extent not reimbursed by any Loan
Party as required under the Loan Documents (including pursuant to Section 12.2
of the Agreement)), ratably according to its Pro Rata Share, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, to the extent not indemnified by the applicable Lender,
taxes, interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender) that may be
imposed on, incurred by, or asserted against Collateral Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Collateral Agent or any of its
Related Persons under or with respect to the foregoing; provided that no Lender
shall be liable to Collateral Agent or any of its Related Persons under this
Section 6 of this Exhibit B to the extent such liability has resulted from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction. To the extent required by any applicable
Requirement of Law, Collateral Agent may withhold from any payment to any Lender
under a Loan Document an amount equal to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that Collateral Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or if Collateral Agent reasonably
determines that it was required to withhold taxes from a prior payment to or for
the account of any Lender but failed to do so, such Lender shall promptly
indemnify Collateral Agent fully for all amounts paid, directly or indirectly,
by Collateral Agent as tax or otherwise, including penalties and interest, and
together with all expenses incurred by Collateral Agent. Collateral Agent may
offset against any payment to any Lender under a Loan Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as any other amounts for which
Collateral Agent is entitled to indemnification from such Lender under the
immediately preceding sentence of this Section 6 of this Exhibit B.

60

--------------------------------------------------------------------------------



7. Successor Collateral Agent. Collateral Agent may resign at any time by
delivering notice of such resignation to the Lenders and Borrower, effective on
the date set forth in such notice or, if no such date is set forth therein, upon
the date such notice shall be effective, in accordance with the terms of this
Section 7 of this Exhibit B. If Collateral Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Collateral Agent.
If, after 30 days after the date of the retiring Collateral Agent’s notice of
resignation, no successor Collateral Agent has been appointed by the Required
Lenders and has accepted such appointment, then the retiring Collateral Agent
may, on behalf of the Lenders, appoint a successor Collateral Agent from among
the Lenders. Effective immediately upon its resignation, (a) the retiring
Collateral Agent shall be discharged from its duties and obligations under the
Loan Documents, (b) the Lenders shall assume and perform all of the duties of
Collateral Agent until a successor Collateral Agent shall have accepted a valid
appointment hereunder, (c) the retiring Collateral Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Collateral Agent was, or because such Collateral Agent had been,
validly acting as Collateral Agent under the Loan Documents, and (d) subject to
its rights under Section 2(b) of this Exhibit B, the retiring Collateral Agent
shall take such action as may be reasonably necessary to assign to the successor
Collateral Agent its rights as Collateral Agent under the Loan Documents.
Effective immediately upon its acceptance of a valid appointment as Collateral
Agent, a successor Collateral Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Collateral Agent
under the Loan Documents.
8. Release of Collateral. Each Lender hereby consents to the release and hereby
directs Collateral Agent to release (or in the case of clause (b)(ii) below,
release or subordinate) the following:
(a) any Guarantor if all of the stock of such Subsidiary owned by Borrower is
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a valid waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to any Loan Document; and
(b) any Lien held by Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold or otherwise disposed of by any Loan
Party in a transaction permitted by the Loan Documents (including pursuant to a
valid waiver or consent), (ii) any Collateral subject to a Lien that is
expressly permitted under clause (c) of the definition of the term “Permitted
Lien” and (iii) all of the Collateral and any Loan Party, upon (A) termination
of all of the Commitments, (B) the payment in full in cash of all of the
Obligations (other than inchoate indemnity obligations for which no claim has
been made), and (C) to the extent requested by Collateral Agent, receipt by
Collateral Agent and Lenders of liability releases from any Loan Party in form
and substance acceptable to Collateral Agent (the satisfaction of the conditions
in this clause (iii), the “Termination Date”).
9. Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under any applicable Requirement of Law and not by way of limitation of
any such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 10(d) of this Exhibit B, each Lender is hereby
authorized at any time or from time to time upon the direction of Collateral
Agent, without notice to any Loan Party or any other Person, any such notice
being hereby expressly waived, to setoff and to appropriate and to apply any and
all balances held by it at any of its offices for the account of Borrower
(regardless of whether such balances are then due to any Loan Party) and any
other properties or assets at any time held or owing by that Lender or that
holder to or for the credit or for the account of any Loan Party against and on
account of any of the Obligations that are not paid when due. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares of the Obligations. Each Loan Party agrees, to the fullest
extent permitted by law, that (a) any Lender may exercise its right to offset
with respect to amounts in excess of its Pro Rata Share of the Obligations and
may purchase participations in accordance with the preceding sentence and (b)
any Lender so purchasing a participation in the Term Loans made or other
Obligations held by other Lenders or holders may exercise all rights of offset,
bankers’ liens, counterclaims or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Term Loans and the other Obligations in
61

--------------------------------------------------------------------------------



the amount of such participation. Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.
10. Advances; Payments; Non-Funding Lenders; Actions in Concert.
(a) Advances; Payments. If Collateral Agent receives any payment with respect to
a Term Loan for the account of the Lenders on or prior to 2:00 p.m. (New York
time) on any Business Day, Collateral Agent shall pay to each applicable Lender
such Lender’s Pro Rata Share of such payment on such Business Day. If Collateral
Agent receives any payment with respect to a Term Loan for the account
of Lenders after 2:00 p.m. (New York time) on any Business Day, Collateral Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on the next Business Day.
(b) Return of Payments.
(i) If Collateral Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Collateral Agent or on behalf of from any Loan Party and such related payment is
not received by Collateral Agent, then Collateral Agent will be entitled to
recover such amount (including interest accruing on such amount at the rate
otherwise applicable to such Obligation) from such Lender on demand without
setoff, counterclaim or deduction of any kind.
(ii) If Collateral Agent determines at any time that any amount received by
Collateral Agent under any Loan Document must be returned to any Loan Party or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of any Loan Document, Collateral
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Collateral Agent on demand any portion of
such amount that Collateral Agent has distributed to such Lender, together with
interest at such rate, if any, as Collateral Agent is required to pay to any
Loan Party or such other Person, without setoff, counterclaim or deduction of
any kind and Collateral Agent will be entitled to set off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.
(c) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of any Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Collateral Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under any
Loan Document shall be taken in concert and at the direction or with the consent
of Collateral Agent or Required Lenders.






62

--------------------------------------------------------------------------------



EXHIBIT C 
 
Loan Payment Request Form
Fax To: (212) 993-1698 Date: _____________________

LOAN PAYMENT: Apollo Endosurgery US, Inc. From Account # To Account #: (Deposit
Account #) (Loan Account #) Principal $ and/or Interest $ Authorized
Signature: Phone Number: Print Name/Title: 




LOAN ADVANCE: 
Complete Outstanding Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.
From Account #: To Account #: (Loan Account #) (Deposit Account #) Amount of
Advance $ All of each Loan Party’s representations and warranties in the Loan
and Security Agreement are true, correct and complete in all material respects
on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date: Authorized Signature: Phone Number: Print
Name/Title: 





 
63

--------------------------------------------------------------------------------




OUTGOING WIRE REQUEST: Complete only if all or a portion of funds from the loan
advance above is to be wired. Beneficiary Name: Amount of Wire: Beneficiary
Bank: Account Number: City and State: Beneficiary Bank Transit (ABA)
#: Beneficiary Bank Code (Swift, Soft, Chip, etc.): (For International Wire
Only) Intermediary Bank: Transit (ABA) #: For Further Credit to: Special
Instruction: By signing below, I (we) acknowledge and agree that my (our) funds
transfer request shall be processed in accordance with and subject to the terms
and conditions set forth in the agreements(s) covering funds transfer
service(s), which agreements(s) were previously received and executed by me
(us). Authorized Signature: 2nd Signature (if required): Print Name/Title: Print
Name/Title: Telephone #: Telephone #: 





 


64

--------------------------------------------------------------------------------



EXHIBIT D 
 
Compliance Certificate

TO:SOLAR CAPITAL LTD., as Collateral Agent and LenderFROM:Apollo Endosurgery US,
Inc.

The undersigned authorized officer (“Officer”) of Apollo Endosurgery US, Inc.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of March 15, 2019, by and among
Borrower, Apollo Endosurgery, Inc., Apollo Endosurgery International LLC, Lpath
Therapeutics Inc., Apollo Endosurgery UK Ltd, Apollo Endosurgery Costa Rica
S.R.L., Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),
(a) Each Loan Party is in complete compliance for the period ending
_______________ with all required covenants except as noted below;
(b) There are no defaults or Events of Default, except as noted below;
(c) Except as noted below, all representations and warranties of each Loan Party
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d) Each Loan Party, and each of each Loan Party’s Subsidiaries, has timely
filed all required tax returns and reports, each Loan Party, and each of each
Loan Party’s Subsidiaries, has timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions owed by each Loan Party, or
Subsidiary, except, in each case as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;
(e) No Liens have been levied or claims made against any Loan Party or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which any
Loan Party has not previously provided written notification to Collateral Agent
and the Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of each Loan Party, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
65

--------------------------------------------------------------------------------




Reporting CovenantRequirementActualComplies1)Monthly financial statementsMonthly
within 30 daysYesNoN/A2)Quarterly financial statementsQuarterly within 45
daysYesNoN/A3)Annual (CPA Audited) statementsWithin 90 days after
FYEYesNoN/A4)Annual Financial Projections/Budget (prepared on a monthly
basis)Annually (within earlier 10 days of approval or February 28 of such year),
and when revisedYesNoN/A5)Compliance CertificateMonthly within 30
daysYesNoN/A6)IP ReportWhen requiredYesNoN/A7)Total amount of Borrower’s cash
and cash equivalents at the last day of the measurement
period$________YesNoN/A8)Total amount of Borrower’s Subsidiaries’ cash and cash
equivalents at the last day of the measurement period$________YesNoN/A



Updates to Deposit and Securities Accounts
(Please list all new accounts since the last Compliance Certificate; attach
separate sheet if additional space needed)



Institution NameAccount NumberNew Account?Account Control Agreement in
place?1)YesNoYesNo2)YesNoYesNo3)YesNoYesNo4)YesNoYesNo



Financial Covenants



Minimum Liquidity Covenant(A) Qualified Cash(B) A/P not paid within 120 days
from invoice dateComplies with Minimum Liquidity Requirement (Is (B) plus
$10,000,000 less than (A))?Minimum Specified Product Revenue (period ending
__________)(A) Actual Specified Product Revenue $___________(B) Minimum
Specified Product Revenue per Section 7.13(b) $____________Complies with Minimum
Specified Product Revenue (Is (A) greater than or equal to (B))?




66

--------------------------------------------------------------------------------



Other Matters



1)Have there been any changes in Key Persons since the last Compliance
Certificate?YesNo2)Have there been any transfers/sales/disposals/retirement of
Collateral or IP prohibited by the Loan Agreement?YesNo3)Have there been any new
or pending claims or causes of action against any Loan Party that involve more
than Five Hundred Thousand Dollars ($500,000.00)?YesNo4)Has any Loan Party or
any Subsidiary entered into or amended any Material Agreement? If yes, please
explain and provide a copy of the Material Agreement(s) and/or
amendment(s).YesNo5)Has each Loan Party provided the Collateral Agent with all
notices required to be delivered under Sections 6.2(a) and 6.2(b) of the Loan
Agreement?YesNo




67

--------------------------------------------------------------------------------



Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)







APOLLO ENDOSURGERY US, INC. By: Name: Title: Date: 






COLLATERAL AGENT USE ONLY
Received by:
Date:
Verified by:
Date:
Compliance Status: Yes No









68

--------------------------------------------------------------------------------



Exhibit E-1
CORPORATE BORROWING CERTIFICATE

BORROWER:Apollo Endosurgery, Inc.
DATE: March __, 2019
Lender(s):SOLAR CAPITAL LTD., as Collateral Agent and Lender



I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.
4. The following resolutions were duly and validly adopted by Borrower’s board
of directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
[Balance of Page Intentionally Left Blank]




69

--------------------------------------------------------------------------------



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
□□□□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]




70

--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

By: Name: Title: 



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.

By: Name: Title: 





71

--------------------------------------------------------------------------------



EXHIBIT A 
 
Certificate of Incorporation (including amendments)


[see attached]


72



--------------------------------------------------------------------------------



EXHIBIT B 
 
Bylaws


[see attached]


73

--------------------------------------------------------------------------------



Exhibit E-2
CORPORATE BORROWING CERTIFICATE

BORROWER:Apollo Endosurgery US, Inc.
DATE: March __, 2019
Lender(s):SOLAR CAPITAL LTD., as Collateral Agent and Lender



I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.
4. The following resolutions were duly and validly adopted by Borrower’s board
of directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
[Balance of Page Intentionally Left Blank]






74

--------------------------------------------------------------------------------



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
□□□□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]






75

--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

By: Name: Title: 



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.

By: Name: Title: 





76

--------------------------------------------------------------------------------



EXHIBIT A 
 
Certificate of Incorporation (including amendments)


[see attached]




77 

--------------------------------------------------------------------------------



EXHIBIT B 
 
Bylaws


[see attached]






78

--------------------------------------------------------------------------------



Exhibit E-3
CORPORATE BORROWING CERTIFICATE

BORROWER:Apollo Endosurgery International LLC
DATE: March __, 2019
Lender(s):SOLAR CAPITAL LTD., as Collateral Agent and Lender



I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Formation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Limited
Liability Company Agreement. Neither such Certificate of Formation nor such
Limited Liability Company Agreement have been amended, annulled, rescinded,
revoked or supplemented, and such Certificate of Formation and such Limited
Liability Company Agreement remain in full force and effect as of the date
hereof.
4. The following resolutions were duly and validly adopted by Borrower’s board
of managers at a duly held meeting of such managers (or pursuant to a unanimous
written consent or other authorized corporate action). Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.
[Balance of Page Intentionally Left Blank]






79 

--------------------------------------------------------------------------------



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
□□□□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]






80 

--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

By: Name: Title: 



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.

By: Name: Title: 





81

--------------------------------------------------------------------------------



EXHIBIT A 
 
Certificate of Formation (including amendments)


[see attached]


82

--------------------------------------------------------------------------------



EXHIBIT B 
 
Limited Liability Company Agreement


[see attached]



83

--------------------------------------------------------------------------------



Exhibit E-4
CORPORATE BORROWING CERTIFICATE

BORROWER:Lpath Therapeutics Inc.
DATE: March __, 2019
Lender(s):SOLAR CAPITAL LTD., as Collateral Agent and Lender



I hereby certify as follows, as of the date set forth above:
1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.
4. The following resolutions were duly and validly adopted by Borrower’s board
of directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.
[Balance of Page Intentionally Left Blank]




84

--------------------------------------------------------------------------------



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

NameTitleSignature
Authorized to Add or Remove Signatories
□□□□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]




85

--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

By: Name: Title: 



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as
[print title]
of the date set forth above.

By: Name: Title: 





86

--------------------------------------------------------------------------------



EXHIBIT A 
 
Certificate of Incorporation (including amendments)


[see attached]


87

--------------------------------------------------------------------------------



EXHIBIT B 
 
Bylaws


[see attached]


88

--------------------------------------------------------------------------------



Exhibit E-5
CORPORATE CERTIFICATE

GUARANTOR:
Apollo Endosurgery Costa Rica S.R.L.
. Company ID 3 – 102 – 683842
DATE: March __, 2019
Lender(s):SOLAR CAPITAL LTD., as Collateral Agent and Lender



I hereby certify as follows, as of the date set forth above:
1. I am the General Manager , of Borrower. My title is as set forth below.
2. Borrower’s exact legal name is set forth above. Borrower is a company
(“Sociedad de Responsabilidad Limitada”) existing under the laws of the Republic
of Costa Rica.
3. Attached hereto as Exhibit _____ and Exhibit ______, respectively, are true,
correct and complete copies of (i) Borrower’s Notarial Certificate of
Incorporation, as filed with the Costa Rican National Registry in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Charter,
Articles of Incorporation (including amendments). As of this date, neither such
Certificate of Incorporation nor such Charter have been amended, annulled,
rescinded, revoked or supplemented, and such Certificate of Incorporation and
such Charter remain in full force and effect as of the date hereof.
4. The following resolutions were duly and validly adopted by Borrower’s
Quotaholders in an extraordinary General Assembly at a duly held meeting of such
quota-holders (or pursuant to a unanimous written consent or other authorized
corporate action). Such resolutions are in full force and effect as of the date
hereof and have not been in any way modified, repealed, rescinded, amended or
revoked, and the Lenders may rely on them until each Lender receives written
notice of revocation from Borrower.


















89

--------------------------------------------------------------------------------



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, has been properly authorized in a formal
Quotaholders Assembly to act on behalf of Borrower and , as such, to perform and
execute the so called Loan and Security Agreement as well as any other document
related thereto. Hence, the following Signing Authorities have the right, power
and ability to execute and deliver the LSA and such agreement constitutes a
valid and legally binding obligation of AECR, enforceable against AECR in
accordance with its terms.



NameTitleSignature
Authorized to Add or Remove Signatories
□□□□



RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
RESOLVED FURTHER, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute any loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Pay Fees. Pay fees under the Loan Agreement or any other Loan Document.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.


RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.
[Balance of Page Intentionally Left Blank]






90

--------------------------------------------------------------------------------



5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

By: Name: Title: 









91

--------------------------------------------------------------------------------



EXHIBIT F
ACH LETTER
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Neil Bonanno
Fax: (212) 993-1698
Email: bonanno@solarcapltd.com


Re: Loan and Security Agreement dated as of March 15, 2019 (the “Agreement”) by
and among Apollo Endosurgery, Inc., a Delaware corporation (“Parent”), Apollo
Endosurgery US, Inc., a Delaware corporation (“Apollo Endo”), Apollo Endosurgery
International, LLC, a Delaware limited liability company (“Apollo
International”), Lpath Therapeutics Inc., a Delaware corporation (“Lpath”;
together with Parent, Apollo Endo, Apollo International, individually and
collectively, jointly and severally, “Borrower”), Solar Capital Ltd. (“Solar”),
as collateral agent (in such capacity, “Collateral Agent”) and the Lenders
listed on Schedule 1.1 thereof or otherwise a party thereto from time to time,
including Solar in its capacity as a Lender and the Lenders listed on Schedule
1.1 thereof (each a “Lender” and collectively, the “Lenders”). Capitalized terms
used but not otherwise defined herein shall have the meanings given them under
the Agreement.
In connection with the above referenced Agreement, the Borrower hereby
authorizes the Collateral Agent to, at its discretion and with prior notice of
at least one (1) Business Day, initiate debit entries to the Borrower’s account
indicated below (i) on each payment date of all Obligations then due and owing,
(ii) at any time any payment due and owing with respect to Lender Expenses, and
(iii) upon an Event of Default, any other Obligations outstanding, in each case
pursuant to Section 2.3(e) of the Agreement. The Borrower authorizes the
depository institution named below to debit to such account.

DEPOSITORY NAMEBRANCHCITYSTATE AND ZIP CODETRANSIT/ABA NUMBERACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.





92

--------------------------------------------------------------------------------






BORROWER:APOLLO ENDOSURGERY, INC.APOLLO ENDOSURGERY INTERNATIONAL, LLC
By:
By:
Name:
Name:
Title:
Title:
LPATH THERAPEUTICS INC.APOLLO ENDOSURGERY US, INC.
By:
By:
Name:
Name:
Title:
Title:





93

